                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       KATHLEEN EISWALD,                                 Case No. 18-cv-03714-LB
                                  12                      Plaintiff,
Northern District of California
 United States District Court




                                                                                             ORDER GRANTING PLAINTIFF'S
                                  13                v.                                       MOTION FOR SUMMARY
                                                                                             JUDGMENT AND DENYING
                                  14       NANCY A. BERRYHILL,                               DEFENDANT'S CROSS-MOTION FOR
                                                                                             SUMMARY JUDGMENT
                                  15                      Defendant.
                                                                                             Re: ECF No. 17 & 24
                                  16

                                  17
                                                                               INTRODUCTION
                                  18
                                             The plaintiff Kathleen Eiswald seeks judicial review of a final decision by the Commissioner
                                  19
                                       of the Social Security Administration denying her claim for Title XVI Supplemental Security
                                  20
                                       Income (“SSI”).1 The plaintiff moved for summary judgment, and the Commissioner opposed the
                                  21
                                       motion and filed a cross-motion for summary judgment.2 All parties consented to magistrate-judge
                                  22
                                       jurisdiction.3 Under Civil Local Rule 16–5, the matter is submitted for decision by this court
                                  23
                                       without oral argument. The court grants the plaintiff’s motion for summary judgement.
                                  24

                                  25
                                       1
                                        Mot. – ECF No. 17 at 3. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                  26   citations are to the ECF-generated page numbers at the top of documents.
                                       2
                                  27       Id.; Cross-Mot. – ECF No. 24.
                                       3
                                           Consent Forms – ECF Nos. 9, 10.
                                  28

                                       ORDER – No. 18-cv-03714-LB
                                   1                                              STATEMENT

                                   2   1. Procedural History

                                   3         On February 5, 2014, the plaintiff, then aged 48, filed an application for SSI based on

                                   4   disability under Title XVI of the Social Security Act (“SSA”).4 The SSA denied the plaintiff’s

                                   5   claim on September 30, 2015, and again on reconsideration on April 27, 2016.5 She filed a written

                                   6   request for a hearing on May 21, 2015.6 She appeared and testified at a hearing held on February

                                   7   1, 2017.7

                                   8         Administrative Law Judge Kevin Gill (“the ALJ”) issued an unfavorable decision on May 17,

                                   9   2017.8 The plaintiff requested review by the Appeals Council, and the Appeals Council denied the

                                  10   request on May 24, 2018.9 The plaintiff filed this action for judicial review on June 21, 2018 and

                                  11   moved for summary judgment.10 The Commissioner filed a cross-motion for summary judgment

                                  12   and opposed the plaintiff’s motion.11
Northern District of California
 United States District Court




                                  13

                                  14   2. Summary of Administrative Record

                                  15         2.1     Medical Records

                                  16               2.1.1   Richard Godfrey, M.D. — Treating

                                  17         Dr. Godfrey specializes in surgical oncology and treated the plaintiff for two and a half years

                                  18   after her diagnosis of breast cancer in 2012.12 On June 15, 2014, Dr. Godfrey completed a

                                  19

                                  20

                                  21   4
                                        AR 211–231. Administrative Record (“AR”) citations refer to the page number in the bottom right
                                       hand corner of the Administrative Record.
                                  22   5
                                           AR 151–156; 161–165.
                                  23   6
                                           AR 167–169.
                                       7
                                  24       AR 36.
                                       8
                                           AR 16–30.
                                  25   9
                                           AR 207.
                                  26   10
                                            Compl. – ECF No. 1; Mot. – ECF No. 17.
                                       11
                                  27        Cross-Mot. – ECF No. 24; Reply – ECF No. 25.
                                       12
                                            AR 431, 450, 453.
                                  28

                                       ORDER – No. 18-cv-03714-LB                          2
                                   1   residual-functional-capacity evaluation form.13 The plaintiff’s symptoms included “intermittent

                                   2   left shoulder and breast pain, continuous left hand and wrist joint pains, [and] frequent mood

                                   3   swings.”14 He listed the following diagnoses: “stage two breast cancer (treated), basal metacarpal

                                   4   joint arthritis, [and] bipolar condition.”15 Dr. Godfrey treated this conditions with “splinting, anti-

                                   5   inflammatory medications, [and] psychological therapy.”16 The plaintiff’s prognosis was

                                   6   “guarded.”17

                                   7         The plaintiff’s impairment lasted, or was expected to last, at least twelve months.18 The patient

                                   8   could not stand for at least six of eight hours because of mental fatigue (she could stand

                                   9   continuously for four hours).19 She could continuously sit upright for at least six of eight hours.20

                                  10   The plaintiff needed to lie down during the day because of mental fatigue.21 She could walk “more

                                  11   than four” city blocks without stopping.22

                                  12         The plaintiff could constantly reach above her shoulder, at waist level, and below waist level.23
Northern District of California
 United States District Court




                                  13   She could rarely perform handling and fingering.24 She could frequently lift five to ten pounds

                                  14   over an eight-hour period, and could frequently carry 11 to 20 pounds.25 She had problems

                                  15   “grasping, pulling, pushing, or doing fine manipulations” with her hands because she had basal

                                  16

                                  17
                                       13
                                         AR 450–453. There are no medical records in the administrative record from Dr. Godfrey other than
                                  18   the residual-functional-capacity evaluation form.
                                       14
                                  19        AR 450.
                                       15
                                            Id.
                                  20   16
                                            Id.
                                  21   17
                                            Id.
                                       18
                                  22        Id.
                                       19
                                            AR 451.
                                  23   20
                                            Id.
                                  24   21
                                            Id.
                                       22
                                  25        Id.
                                       23
                                            Id.
                                  26   24
                                         Id. On the form, “rarely” was defined as 0–33% of the time, “frequently” was defined as 34–67% of
                                  27   the time, and “constantly” was defined as 68–100% of the time.
                                       25
                                            AR 452.
                                  28

                                       ORDER – No. 18-cv-03714-LB                          3
                                   1   metacarpal joint arthritis.26 She did not have problems bending, squatting, kneeling, or turning any

                                   2   part of her body.27 She could travel alone.28 The plaintiff’s pain was “6/10 with repetitive

                                   3   motion.”29

                                   4         Dr. Godfrey stated that the plaintiff was not capable of returning to her past job because her

                                   5   “primary limitation[s] [were] bipolar condition and repetitive stress disorder.”30 The plaintiff could

                                   6   return to work in June of 2015 with “resolution of [her] joint pain and effective psychotherapy.”31

                                   7              2.1.2   Rose Lewis, M.D. — Examining

                                   8         Dr. Lewis reviewed the plaintiff’s disability-evaluation report and performed a comprehensive

                                   9   internal medicine evaluation on August 24, 2014.32 The plaintiff had pain in her left wrist and

                                  10   could not pinch.33 She could not “do buttons or zippers, but she [could] pick up and hold with her

                                  11   left hand if she [had] a wrist brace on.”34 The plaintiff took care of personal needs with some

                                  12   difficulty with her left hand.35 She could not vacuum, mop, or sweep due to wrist pain.36 She took
Northern District of California
 United States District Court




                                  13   care of her cat and used her computer with a left-hand splint for periods of no longer than ten

                                  14   minutes at a time to check her email or do minimal typing.37 She took a two-hour daily walk.38

                                  15         Dr. Lewis observed that the plaintiff was a “well-nourished female in no acute distress [who]

                                  16   was unable to pick up a paperclip off the table with her left hand, but ambulate[d] without an

                                  17

                                  18
                                       26
                                            Id.
                                  19   27
                                            Id.
                                  20   28
                                            Id.
                                       29
                                  21        Id.
                                       30
                                            AR 453.
                                  22   31
                                            Id.
                                  23   32
                                            AR 460.
                                       33
                                  24        Id.
                                       34
                                            Id.
                                  25   35
                                            Id.
                                  26   36
                                            Id.
                                       37
                                  27        Id.
                                       38
                                            Id.
                                  28

                                       ORDER – No. 18-cv-03714-LB                          4
                                   1   assistive device.”39 The plaintiff used a medically necessary left-wrist splint at all times.40 Dr.

                                   2   Lewis found there was “tenderness to palpation on the left base of the thumb and it is a negative

                                   3   Tinel’s.”41 The plaintiff’s motor strength/muscle bulk and tone was described as “[p]resent and

                                   4   equal bilaterally in the upper and lower extremities and [was five out of five].”42 Her grip strength

                                   5   was a five out of five on the right hand and three and a half out of five on the left.43

                                   6         Dr. Lewis diagnosed the plaintiff with “[s]tatus post left breast cancer with three positive

                                   7   nodes and a lumpectomy, node dissection, chemotherapy and radiation [and] [l]eft De Quervain’s

                                   8   syndrome of the wrist.”44 Dr. Lewis reported that the plaintiff had no limitations on standing,

                                   9   walking, or sitting.45 The plaintiff could carry twenty pounds occasionally and ten pounds

                                  10   frequently due to the issues with her wrist and grip, could climb frequently, and had no other

                                  11   limitations to postural activities, could reach and feel with no limitations, and could handle and

                                  12   finger frequently.46 Dr. Lewis recommended that workplace environmental activities involving
Northern District of California
 United States District Court




                                  13   heights and heavy machinery should be limited because of the plaintiff’s “decreased grip, fine

                                  14   finger movement, the left wrist splint, and the De Quervain’s of the left wrist with a decreased

                                  15   range of motion of the wrist.”47

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21
                                       39
                                            AR 461.
                                  22   40
                                            AR 462.
                                  23   41
                                            AR 463.
                                       42
                                  24        Id.
                                       43
                                            Id.
                                  25   44
                                            Id.
                                  26   45
                                            Id.
                                       46
                                  27        Id.
                                       47
                                            AR 464.
                                  28

                                       ORDER – No. 18-cv-03714-LB                          5
                                   1              2.1.3   University of California, San Francisco Medical Center — Treating

                                   2         The plaintiff saw Ian Bledsoe, M.D., on several occasions at UCSF in 2016.48 On September 2,

                                   3   2016, she was experiencing leg stiffness.49 Dr. Bledsoe noted the plaintiff’s history of “domestic

                                   4   abuse and PTSD/anxiety, breast cancer and previous diagnosis of spasmodic dysphonia.”50 The

                                   5   plaintiff’s first instance of movement-related symptoms was in 2001, when she was in an abusive

                                   6   relationship and there were deaths in her family.51 After experiencing issues with her voice, she

                                   7   saw a neurologist in Argentina, who diagnosed her with spasmodic dysphonia.52

                                   8         In 2015 the plaintiff’s “leg became very tight and stiff.”53 “[H]er left thigh and calf felt tight

                                   9   and painful, her leg was extended at the knee, and she would sometimes have slight foot

                                  10   inversion.”54 While she did not fall or require an assistive device, her gait was affected.55 Upon

                                  11   returning from New York, her symptoms resolved “very quickly” with the assistance of physical

                                  12   therapy.56 In the two months prior to visiting UCSF, she experienced similar symptoms in her
Northern District of California
 United States District Court




                                  13   right foot.57 She felt “pain and instability in her right ankle and toes, and mild tightness around her

                                  14   lateral right calf[,]” though the symptoms were not as severe as those in the summer of 2015.58

                                  15         The symptoms noted by Dr. Bledsoe were as follows:

                                  16              Cognitive: She has noticed significant memory loss lately, both short term and long
                                                  term, including forgetting conversations.
                                  17

                                  18

                                  19
                                       48
                                         AR 591, 595. The progress notes on September 2, 2016 were authored by Ethan Gus Brown, M.D.
                                  20   and co-signed by Dr. Bledsoe, who is the physician who examined the plaintiff.
                                       49
                                  21        AR 591.
                                       50
                                            Id.
                                  22   51
                                            Id.
                                  23   52
                                            Id.
                                       53
                                  24        Id.
                                       54
                                            Id.
                                  25   55
                                            Id.
                                  26   56
                                            AR 591–592.
                                       57
                                  27        AR 592.
                                       58
                                            Id.
                                  28

                                       ORDER – No. 18-cv-03714-LB                            6
                                                  Behavioral: Significant anxiety, PTSD, but denies significant depressions. She is
                                   1              concerned about impulse control and getting more angry lately, but feels that at some
                                   2              times it is appropriate.
                                                  Autonomic: No lightheadedness, constipation, or changes in urinary frequency.
                                   3
                                                  Sleep: Most of the time, though sometimes limited because of anxiety.
                                   4
                                                  Speech/Swallow: Different voice since 2003; better swallowing.
                                   5
                                                  Gait/Balance: No changes.59
                                   6
                                             Dr. Bledsoe found that the plaintiff’s description of her symptoms was “most likely . . . related
                                   7
                                       to a functional movement disorder, specifically functional dystonia.”60 His plan was for the
                                   8
                                       plaintiff to undergo a brain MRI, have physical therapy, and schedule an appointment if her
                                   9
                                       symptoms returned.61 The plaintiff had the MRI in October 2016, and no issues were identified.62
                                  10
                                             On December 12, 2016, the plaintiff returned to UCSF after having lost power in her right
                                  11
                                       leg.63 Dr. Bledsoe noted that first the plaintiff’s right ankle gave out, causing her to fall, and then
                                  12
Northern District of California




                                       she could not move her right leg at all later in the evening, which was followed by involuntary
 United States District Court




                                  13
                                       movements in her right arm and involuntary elevation of her right shoulder.64 He also noted that
                                  14
                                       the plaintiff was unable to get insurance coverage for physical therapy but found exercises learned
                                  15
                                       in Taoist spiritual practice helpful.65 Dr. Bledsoe found the plaintiff’s condition to be “most
                                  16
                                       consistent with a functional neurologic disorder with episodic weakness and dystonic
                                  17
                                       movements[,]” and her episodic weakness was “temporally related to significant emotional
                                  18
                                       stress.”66 He stated that the plaintiff would continue with her current strategy of Taoist spiritual
                                  19
                                       practice and psychotherapy and return to the hospital as needed in the future.67
                                  20

                                  21
                                       59
                                            Id.
                                  22   60
                                            AR 594.
                                  23   61
                                            Id.
                                       62
                                  24        AR 595.
                                       63
                                            Id.
                                  25   64
                                            Id.
                                  26   65
                                            Id.
                                       66
                                  27        AR 597.
                                       67
                                            Id.
                                  28

                                       ORDER – No. 18-cv-03714-LB                          7
                                   1         2.2     Mental Health Records

                                   2               2.2.1   Catherine Maggio, MFT –—Treating

                                   3         Catherine Maggio is a licensed Marriage and Family Therapist who held regular weekly

                                   4   sessions with the plaintiff from November 2002 to December 2015.68 In January 2015, Ms.

                                   5   Maggio submitted a letter as part of the plaintiff’s SSI application.69 She saw the plaintiff’s ability

                                   6   to function deteriorate dramatically due to the presence of severe medical issues, which included

                                   7   “the recurrence of tumors in several parts of her body including her breast, lymph nodes, and

                                   8   adrenal glands; infections in her arm and her breast; and cystic growth on her ovaries.”70 She

                                   9   found that being a cancer patient affected the plaintiff’s ability “in medical settings and in the rest

                                  10   of her life” and made it difficult for the plaintiff to maintain her job as a cleaner due to difficulty in

                                  11   scheduling appointments and arranging transportation.71 Ms. Maggio noted that the plaintiff tried

                                  12   to perform cleaning jobs and continue film editing to earn money but was not successful.72 The
Northern District of California
 United States District Court




                                  13   plaintiff’s “experience of living as a cancer patient [was] that it ‘[was] a chronic condition that

                                  14   drives [the plaintiff] into bankruptcy, takes all [her] time, and interrupts everything else [she’s]

                                  15   doing and expects [her] to drop it.’”73 As a result of this stress, the plaintiff would shut down or

                                  16   not leave her house.74 The plaintiff experienced drastic mood changes and periods of feeling very

                                  17   ill and other times better.75 Her interactions with people were very inconsistent.76 The plaintiff

                                  18   would be “highly sensitive and easily overreact[ ] or misinterpret[ ] others’ comments or

                                  19

                                  20
                                       68
                                            AR 585.
                                  21   69
                                         AR 572. Ms. Maggio stated that she submitted another letter on May 20, 2014 that provided
                                  22   information about the plaintiff’s condition. The court did not locate the letter in the administrative
                                       record.
                                  23   70
                                            AR 572.
                                       71
                                  24        Id.
                                       72
                                            AR 573.
                                  25   73
                                            Id.
                                  26   74
                                            Id.
                                       75
                                  27        Id.
                                       76
                                            AR 573–574.
                                  28

                                       ORDER – No. 18-cv-03714-LB                           8
                                   1   behavior.”77 Ms. Maggio believed that even before the current slate of issues, the plaintiff had an

                                   2   impaired ability to function in a social and work setting, and she concluded that the plaintiff’s state

                                   3   at the time of the report rendered her “incapable of finding work, adequately performing work

                                   4   duties, or functioning in a normal capacity in her everyday life.”78

                                   5         In January 2016, Ms. Maggio completed a mental-impairment questionnaire.79 Ms. Maggio

                                   6   treated the plaintiff with “psychotherapy to gain insight into emotional and behavioral patterns and

                                   7   increase functioning.”80 While the plaintiff’s behavior and ability to function in social situations

                                   8   was better, she was “still very limited.”81 The plaintiff continued to experience issues related to

                                   9   inflammation and arthritis in her hands, shooting pains in her arms, and the cumulative effects of

                                  10   her cancer treatment, which involved radiation and chemotherapy.82

                                  11         The plaintiff exhibited the following symptoms related to her mental-health status: blunt, flat

                                  12   or inappropriate affect; impairment in impulse control; generalized persistent anxiety;
Northern District of California
 United States District Court




                                  13   somatization unexplained by organic disturbance; mood disturbance; difficulty thinking or

                                  14   concentrating; recurrent and intrusive recollections of a traumatic experience, which are a source

                                  15   of marked distress; pathological disturbances of mood or affect; persistent nonorganic disturbance

                                  16   of vision, speech, hearing, use of a limb, movement and its control, or sensation; apprehensive

                                  17   expectation; paranoid thinking or inappropriate suspiciousness; recurrent obsessions or

                                  18   compulsions, which are a source of marked distress; substance dependence; emotional withdrawal

                                  19   or isolation; intense and unstable interpersonal relationships and impulsive and damaging

                                  20   behavior; hyperactivity; motor tension; deeply ingrained, maladaptive patterns of behavior;

                                  21   vigilance and scanning; autonomic hyperactivity; and persistent irrational fear of a specific object,

                                  22

                                  23
                                       77
                                  24        AR 574.
                                       78
                                            Id.
                                  25   79
                                            AR 585–90.
                                  26   80
                                            AR 585.
                                       81
                                  27        Id.
                                       82
                                            Id.
                                  28

                                       ORDER – No. 18-cv-03714-LB                          9
                                   1   activity, or situation which results in a compelling desire to avoid the dreaded object, activity or

                                   2   situation.83

                                   3         Ms. Maggio addressed the plaintiff’s mental abilities and aptitudes needed to do unskilled

                                   4   work.84 The plaintiff had an “unlimited or very good” ability to understand and remember very

                                   5   short and simple instructions, sustain an ordinary routine without special supervision, make simple

                                   6   work-related decisions, and be aware of normal hazards and take appropriate precautions.85 She

                                   7   had a “limited but satisfactory” ability to remember work-like procedures, carry out very short and

                                   8   simple instructions, ask simple questions or request assistance, and respond appropriately to

                                   9   changes in a routine work setting.86 She had a “seriously limited, but not precluded” ability to

                                  10   maintain attention for two-hour segments.87 She was “unable to meet competitive standards” to

                                  11   maintain regular attendance and be punctual within customary, usually strict tolerances, and accept

                                  12   instructions and respond appropriately to criticism from supervisors.88 She had “no useful ability
Northern District of California
 United States District Court




                                  13   to function” in terms of being able to work in coordination with or proximity to others without

                                  14   being unduly distracted, complete a normal workday and workweek without interruptions from

                                  15   psychologically based symptoms, perform at a consistent pace without an unreasonable number

                                  16   and length of rest periods, get along with co-workers or peers without unduly distracting them or

                                  17   exhibiting behavioral extremes, and deal with normal work stress.89

                                  18

                                  19

                                  20   83
                                            AR 586–587.
                                       84
                                  21      AR 587. The form defined the ratings this way: “Seriously limited but not precluded means ability to
                                       function in this area is seriously limited and less than satisfactory, but not precluded in all
                                  22   circumstances. Unable to meet competitive standards means your patient cannot satisfactorily perform
                                       this activity independently, appropriately, effectively, and on a sustained basis in a regular work
                                  23   setting. No useful ability to function, an extreme limitation, means your patient cannot perform this
                                       activity in a regular work setting.” Id. “Unlimited or very good” and “limited but satisfactory” were
                                  24   not specifically defined.
                                       85
                                            Id.
                                  25   86
                                            Id.
                                  26   87
                                            Id.
                                       88
                                  27        Id.
                                       89
                                            Id.
                                  28

                                       ORDER – No. 18-cv-03714-LB                        10
                                   1         On the plaintiff’s “mental abilities and aptitudes needed to do semiskilled and skilled work”,

                                   2   Ms. Maggio marked that the plaintiff had an “unlimited or very good” ability to understand and

                                   3   remember detailed instructions, a “limited but satisfactory” ability to carry out detailed

                                   4   instructions and set realistic goals or make plans independently of others, and “no useful ability to

                                   5   function” when dealing with the stress of semiskilled and skilled work.90 On the plaintiff’s

                                   6   “mental abilities and aptitude needed to do particular types of jobs,” Ms. Maggio marked the

                                   7   plaintiff as having an “unlimited or very good” ability to adhere to basic standards of neatness and

                                   8   cleanliness, and travel in an unfamiliar place; a “limited but satisfactory” ability to use public

                                   9   transportation; no ability “to meet competitive standards” to interact appropriately with the general

                                  10   public; and “no useful ability to function” to maintain socially appropriate behavior.91

                                  11         Ms. Maggio found no reduced intellectual functioning based on her interactions with the

                                  12   plaintiff over thirteen years, but stated that the plaintiff’s psychiatric condition exacerbated her
Northern District of California
 United States District Court




                                  13   experience of pain or other physical symptoms.92 The plaintiff experienced “one or two” episodes

                                  14   of decompensation within a twelve-month period, each of at least two-weeks duration; plaintiff

                                  15   has a “marked” difficulty in maintaining concentration, persistence or pace; and she has “extreme”

                                  16   difficulties in maintaining social functioning and restrictions of activities of daily living.93

                                  17         The plaintiff’s impairments or treatment would cause her to miss more than four days of work

                                  18   per month, and that these impairments lasted or could be expected to last at least twelve months.94

                                  19   The plaintiff’s impairments were reasonably consistent with the symptoms and functional

                                  20   limitations described above, and no alcohol or substance abuse contributed to the plaintiff’s

                                  21   limitations.95 The plaintiff experienced the symptoms and limitations described in the

                                  22

                                  23
                                       90
                                  24        AR 588.
                                       91
                                            Id.
                                  25   92
                                            Id.
                                  26   93
                                            AR 589.
                                       94
                                  27        AR 590.
                                       95
                                            Id.
                                  28

                                       ORDER – No. 18-cv-03714-LB                         11
                                   1   questionnaire since 1998, and had a significant increase in symptoms due to her cancer treatment

                                   2   in 2012.96

                                   3               2.2.2   Lisa Kalich, Psy.D. — Examining

                                   4         On August 21, 2014, Dr. Kalich evaluated the plaintiff to provide an assessment regarding her

                                   5   eligibility for social-security benefits.97 She was referred by the plaintiff’s Benefits and

                                   6   Entitlement Specialist, Noah Glasser, to assess the plaintiff’s activities of daily living, social

                                   7   functioning, concentration, persistence, and pace, and episodes of decompensation.98

                                   8         Dr. Kalich’s report stated that the plaintiff had a traumatic childhood involving physical and

                                   9   emotional abuse and an attempted sexual assault.99 The plaintiff was married from 1991 to 2003 or

                                  10   2004 and endured physical and sexual abuse throughout the marriage causing her mental health to

                                  11   deteriorate.100 She had lived with a friend since 2006, but the relationship was “tumultuous” due to

                                  12   her irritability and anger episodes.101 She had trouble outside of the home for similar reasons.102
Northern District of California
 United States District Court




                                  13   The plaintiff’s daily routine consisted of waking up early, exercising, preparing food, completing

                                  14   household chores, attending appointments, running errands, and working on film projects.103 She

                                  15   worked as a housekeeper twice a week.104 She was able to drive and occasionally used her

                                  16   roommate’s vehicle. Otherwise she walked or bicycled to her destination.105

                                  17         The plaintiff graduated high school and attended college intermittently.106 For most of the

                                  18   plaintiff’s adult life, she was employed as a housekeeper with many of her clients being long

                                  19

                                  20   96
                                            AR 590.
                                       97
                                  21        AR 454.
                                       98
                                            Id.
                                  22   99
                                            Id.
                                  23   100
                                             AR 454–455.
                                       101
                                  24         AR 455.
                                       102
                                             Id.
                                  25   103
                                             Id.
                                  26   104
                                             Id.
                                       105
                                  27         Id.
                                       106
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03714-LB                         12
                                   1   term.107 At the time of Dr. Kalich’s evaluation, the plaintiff had three clients; two required weekly

                                   2   visits.108 Throughout her career, she was fired several times and in the year before the evaluation

                                   3   she was fired for cursing at a client after the client took a vacation without providing the plaintiff

                                   4   with notice.109 The plaintiff reported enduring emotional and sexual abuse by clients.110 The

                                   5   plaintiff worked as a filmmaker as a hobby, but she was not able to make money doing so.111

                                   6         According to the report, the plaintiff’s medical history involved a diagnosis in 2002 of Stage 2

                                   7   and 3 lymphoma, for which she received (1) chemotherapy and radiation, (2) a hysterectomy in

                                   8   2009 because of severe endometriosis which caused hair loss, pica, and blood-pressure

                                   9   disruptions, (3) hormone replacement therapy following the hysterectomy, and (4) a breast-cancer

                                  10   diagnosis.112 There was no finding that she abused any substance, though she occasionally used a

                                  11   small amount of marijuana.113

                                  12         The plaintiff’s mental-health history involved a diagnosis of PTSD related to the violence she
Northern District of California
 United States District Court




                                  13   experienced during her marriage that caused extreme reactions to triggers in the environment.114

                                  14   One example provided involved the plaintiff’s losing consciousness during a violent movie.115 Dr.

                                  15   Kalich noted that the plaintiff experienced symptoms of depression, suicidal thoughts, self-

                                  16   harming behavior, and a history of anorexia.116 During the evaluation, the plaintiff “exhibited

                                  17   signs of mania/hypomania, including rapid, tangential speech, psychomotor agitation, a flight of

                                  18   ideas, [ ] grandiosity[,]” and she made statements “indicative of a subtle paranoia.”117 Dr. Kalich

                                  19

                                  20   107
                                             Id.
                                       108
                                  21         Id.
                                       109
                                             Id.
                                  22   110
                                             Id.
                                  23   111
                                             Id.
                                       112
                                  24         Id.
                                       113
                                             AR 456.
                                  25   114
                                             Id.
                                  26   115
                                             Id.
                                       116
                                  27         Id.
                                       117
                                             AR 456.
                                  28

                                       ORDER – No. 18-cv-03714-LB                         13
                                   1   reported that the plaintiff had participated in individual therapy with Catherine Maggio since 2002,

                                   2   and that this therapy was “instrumental in helping her [ ] overcome her posttraumatic anxiety.”118

                                   3   The plaintiff was prescribed psychotropic medication early on in her treatment but stopped taking

                                   4   the medication due to negative side effects.119

                                   5         Dr. Kalich reported several observations during the evaluation. The plaintiff was aware of

                                   6   date, time, and place and denied memory problems, and her intelligence appeared to be within the

                                   7   average to high average range.120 She appeared restless and fidgety during the appointment, spoke

                                   8   at a rapid pace, was tangential, and rarely gave direct answers.121 The plaintiff’s affect was

                                   9   described as labile and ranged from tearful and upset to angry and outspoken.122 She denied

                                  10   having auditory or visual hallucinations.123 A Trauma Symptom Inventory – Second Edition (TSI-

                                  11   2) Test was administered.124 The test showed elevated levels of the externalization, anger, and

                                  12   tension-reduction behaviors scales.125 Externalization elevations are common in people prone to
Northern District of California
 United States District Court




                                  13   “exhibit problematic, self-destructive or aggressive behaviors as a way to deal with overwhelming

                                  14   internal states and/or underdeveloped abilities to regulate their emotions.”126 Anger elevations are

                                  15   common in people who “describe anger as an intrusive and unwanted experience and may

                                  16   perceive their anger as being outside of their control[,]” and tension-reduction elevations suggest

                                  17   that the plaintiff “may engage in external activity to modulate, interrupt, avoid or soothe negative

                                  18

                                  19

                                  20
                                       118
                                             Id.
                                  21   119
                                             Id.
                                  22   120
                                             AR 457.
                                       121
                                  23         Id.
                                       122
                                             Id.
                                  24   123
                                             Id.
                                  25   124
                                          Id. This test “assesses a wide range of complex symptomatology, including posttraumatic stress,
                                       dissociation, somatization, impaired self-capacities, and dysfunctional behaviors. It consists of two
                                  26   validity scales, 12 clinical scales and subscales, and four factors.” Id.
                                       125
                                  27         AR 457–58.
                                       126
                                             AR 457.
                                  28

                                       ORDER – No. 18-cv-03714-LB                         14
                                   1   internal states.”127 Scales more typically associated with post-traumatic stress were not

                                   2   significantly elevated.128

                                   3         Dr. Kalich also administered a Beck Depression Inventory – Second Edition (BDI-II) test,

                                   4   which is used to measure the severity of depression in adults and adolescents.129 According to the

                                   5   test, the plaintiff was suffering from moderate to severe depression with a total score of thirty-

                                   6   one.130

                                   7         Dr. Kalich’s diagnostic impression was that there was enough evidence to support a diagnosis

                                   8   of Unspecified Bipolar and Related Disorder, though there was not enough evidence to determine

                                   9   whether she had Bipolar I or II Disorder.131 There was insufficient evidence at the time to indicate

                                  10   the presence of PTSD.132 In assessing work-related activities, he determined that the plaintiff

                                  11   likely experienced mild to moderate impairment to her daily living activities, marked impairment

                                  12   to social functioning (which “would create significant instability in the workplace and are likely to
Northern District of California
 United States District Court




                                  13   impede her ability to form and maintain positive work relationships”), and marked difficulty with

                                  14   regard to concentration.133 The plaintiff was also vulnerable to future episodes of decompensation,

                                  15   and if she continued “to experience health problems or other stressors, her functioning will likely

                                  16   deteriorate further.”134

                                  17               2.2.3   Sokley Khoi, Ph.D. — Examining

                                  18         Dr. Khoi provided a post-hearing clinical evaluation of the plaintiff on March 1, 2017.135 She

                                  19   administered a pre-test interview/history/mental status exam, a Wechsler Adult Intelligence Scare-

                                  20

                                  21   127
                                             AR 458.
                                       128
                                  22         Id.
                                       129
                                         Id. “The BDI-II test was developed for the assessment of symptoms which corresponds to the
                                  23   DSM-IV. Test scores range from 0 to 63, with higher scores indicating more severe depression.” Id.
                                       130
                                  24         Id.
                                       131
                                             Id.
                                  25   132
                                             Id.
                                  26   133
                                             AR 459.
                                       134
                                  27         Id.
                                       135
                                             AR 598.
                                  28

                                       ORDER – No. 18-cv-03714-LB                         15
                                   1   IV (WAIS-4) Test, a Wechsler Memory Scale-IV (WMS-4): Flexible Approach Test, and a Trail

                                   2   Making Test Part A & B (TMT).136 Dr. Khoi derived the information in her report from the

                                   3   plaintiff and documents she reviewed.137 She reported that the plaintiff was difficult to interview

                                   4   due to being significantly tangential and difficult to redirect, but said that she was a fair

                                   5   historian.138

                                   6         Dr. Khoi noted the following information from the interview under the plaintiff’s relevant

                                   7   history: she completed high school and attended some college; she was self-employed as a

                                   8   housecleaner from 1997 to 2012, but stopped working due to breast cancer; the plaintiff gained

                                   9   income through the GA; she received psychotherapy from 2002 to 2015 but discontinued therapy

                                  10   for unknown reasons; she had no history of psychiatric hospitalization and had never been

                                  11   prescribed psychotropic medications; in addition to the breast cancer, her medical history included

                                  12   carpal-tunnel syndrome, a tumor in her uterus that was removed in 2009, liver problems, and
Northern District of California
 United States District Court




                                  13   multiple head injuries inflicted as a result of the domestic violence during her marriage; she took

                                  14   various herbal remedies; she used cannabis in the past for anxiety and pain; and she was arrested

                                  15   in the past for environmental activism.139

                                  16         The plaintiff informed Dr. Khoi that she could perform all activities of daily living, but with

                                  17   restrictions due to her physical health problems.140 She managed her finances, read, listened to

                                  18   music, took walks, socialized with friends, attended doctors’ appointments, and used the

                                  19   computer.141

                                  20         During the mental-health exam, the doctor reported that the plaintiff was cooperative and was

                                  21   oriented to person, place, and time.142 She recalled three of three words during memory/short

                                  22

                                  23   136
                                             Id.
                                       137
                                  24         Id.
                                       138
                                             Id.
                                  25   139
                                             AR 598–99.
                                  26   140
                                             AR 599.
                                       141
                                  27         Id.
                                       142
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03714-LB                          16
                                   1   delay recall tests and correctly completed serial sevens.143 Her speech was pressured and she was

                                   2   significantly tangential, but she was able to follow a simple three-step command.144 Her affect was

                                   3   expansive and her mood was anxious.145 She denied suicidal or homicidal ideation and auditory or

                                   4   visual hallucinations.146 Dr. Khoi reported that the claimant’s thought processes appeared very

                                   5   tangential and difficult to redirect.147

                                   6         On the WAIS-IV Test to evaluate cognitive functioning, the plaintiff scored a “superior” on

                                   7   the Verbal Comprehensive Index section, a “high average” on the Perceptual Reasoning Index, a

                                   8   “superior” on the Working Memory Index, an “average” on the Processing Speed Index, and a

                                   9   “high average” for the Full Scale IQ score.148 It was reported that there was “significant variability

                                  10   among the subtests with scores ranging from the average to the superior range.”149 On the WMS-

                                  11   IV test, she was within the borderline range on the Auditory Memory Index, the average range on

                                  12   the Visual Memory Index, the low-average range for the Immediate Memory Index, and the low-
Northern District of California
 United States District Court




                                  13   average range for the Delayed Memory Index.150 The plaintiff’s performance was within normal

                                  14   limits on Part A and B of the TMT.151

                                  15         Dr. Khoi determined the plaintiff’s work-related abilities were as follows: no impairment in

                                  16   her ability to follow/remember simple instructions; mild impairment in her ability to

                                  17   follow/remember complex or detailed instructions; no impairment in her ability to maintain

                                  18   adequate pace or persistence to perform one or two-step simple repetitive tasks; mild impairment

                                  19   in her ability to maintain adequate pace or persistence to perform complex tasks; mild to moderate

                                  20

                                  21
                                       143
                                             Id.
                                  22   144
                                             Id.
                                  23   145
                                             Id.
                                       146
                                  24         Id.
                                       147
                                             Id.
                                  25   148
                                             AR 599–600.
                                  26   149
                                             AR 600.
                                       150
                                  27         AR 600–601.
                                       151
                                             AR 601.
                                  28

                                       ORDER – No. 18-cv-03714-LB                        17
                                   1   impairment in her ability to adapt to changes in job routine; moderate ability to withstand the

                                   2   stress of a routine work day; and moderate impairment in her ability to interact appropriately with

                                   3   co-workers, supervisors, and the public on a regular basis.152 Dr. Khoi wrote that “[a]n additional

                                   4   obstacle to adequate work performance may be the claimant’s medical condition [but] [t]his matter

                                   5   is beyond the scope of today’s evaluation and is deferred to medical opinion.”153 Lastly, Dr. Khoi

                                   6   found the plaintiff able to manage her own funds.154

                                   7         2.3      Disability Determination Explanation — Initial

                                   8         The plaintiff’s first Disability Determination Explanation from examiner K. Horel was dated

                                   9   September 24, 2014, and she was determined to be not disabled.155 The medical/psychological

                                  10   consultants were Anna M. Franco, Psy.D., and I. Herman, M.D.156 After outlining the plaintiff’s

                                  11   medical and psychological history, the report stated that it appears she would be capable of

                                  12   working by February 2015, that it was “[o]f interest that MFT really did not provide a [diagnosis]
Northern District of California
 United States District Court




                                  13   but presentation is suggestive of PTSD yet one time [evaluation] suggest no PTSD; both YTSs

                                  14   refer to pain issues and MD notes that [claimant], [with] resolution of joint pain and effective

                                  15   therapy will be capable of work by 6/15.”157 The report found that the plaintiff had at least one

                                  16   medically determinable impairment.158 These included “non-severe” breast cancer, “severe”

                                  17   affective disorders; “severe” anxiety disorders; and “severe” other unspecified arthropathies.159

                                  18         Under the ‘A’ criteria of the listings for the Psychiatric Review Technique (PRT) assessment,

                                  19   the report stated that a “medically determinable impairment [was] present that does not precisely

                                  20   satisfy the diagnostic criteria” and that “[p]aragraph ‘A’ criteria evidence the anxiety-related

                                  21

                                  22   152
                                             Id.
                                  23   153
                                             Id.
                                       154
                                  24         Id.
                                       155
                                             AR 104.
                                  25   156
                                             AR 91, 104.
                                  26   157
                                             AR 95.
                                       158
                                  27         Id.
                                       159
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03714-LB                        18
                                   1   disorder – anxiety as the predominant disturbance or anxiety experienced in the attempt to master

                                   2   symptoms, as evidenced by. . . [r]ecurrent and intrusive recollections of a traumatic experience,

                                   3   which are a source of marked distress.”160 The ‘B’ Criteria section stated that the two disorders

                                   4   result in a mild restriction of daily living activities, moderate difficulties in maintaining social

                                   5   functioning, moderate difficulties in maintaining concentration, persistence or pace, and no

                                   6   repeated episodes of decompensation, each of extended duration.161 The following section stated

                                   7   that the “[e]vidence does not establish the presence of the ‘C’ criteria.”162

                                   8         The report found that one or more of the plaintiff’s medically determinable impairments could

                                   9   be reasonably expected to produce her pain or other symptoms but that the plaintiff’s statements

                                  10   about the intensity, persistence, and functionally limiting effects of the symptoms could not be

                                  11   substantiated by the objective medical evidence alone.163 The plaintiff’s daily living activities,

                                  12   precipitating and aggravating factors, and medication treatment were stated to be the most
Northern District of California
 United States District Court




                                  13   informative in assessing the credibility of the plaintiff’s statements.164 The plaintiff was found to

                                  14   be “[p]artially [c]redible” because she had limited use of her left wrist and possible bi-polar

                                  15   disorder, but she was able to take care of her personal needs, walked two hours a day, watched

                                  16   TV, used the internet, and worked as a part time housekeeper and videographer.165 The report

                                  17   indicated that Dr. Godfrey was labelled a treating physician and Catherine Maggio, Lisa Kalich,

                                  18   and Rose Lewis were labelled non-treating or non-examining sources.166 The reports from Dr.

                                  19   Godfrey, Ms. Maggio, and Dr. Kalich were assigned a weight of “other,” while Dr. Lewis’s report

                                  20   was given “great weight.”167

                                  21

                                  22   160
                                             AR 95–96.
                                  23   161
                                             AR 96.
                                       162
                                  24         Id.
                                       163
                                             AR 97.
                                  25   164
                                             Id.
                                  26   165
                                             Id.
                                       166
                                  27         Id.
                                       167
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03714-LB                         19
                                   1         The Physical Residual Functional Capacity Assessment section stated that plaintiff had

                                   2   exertional limitations.168 She could occasionally lift and/or carry fifty pounds, frequently lift

                                   3   and/or carry twenty pounds, stand or walk with normal breaks for six hours in an eight-hour work

                                   4   day, sit with normal breaks for more than six hours on a sustained basis in an eight-hour work day,

                                   5   and push or pull (including operation of hand and/or foot controls) with no other limitation.169

                                   6   This conclusion was based on the plaintiff’s wrist problems.170 The plaintiff’s manipulative

                                   7   limitations were unlimited with regards to reaching in any direction, limited when handling with

                                   8   her left hand, limited when fingering with her left hand, and unlimited in feeling.171 The report

                                   9   found no visual, communicative, or environmental limitations.172

                                  10         The Mental Residual Functional Capacity Assessment conducted was for the period between

                                  11   February 2014 and February 2015.173 It found that the plaintiff had understanding and memory

                                  12   limitations.174 She was found to be not significantly limited in her ability to remember locations
Northern District of California
 United States District Court




                                  13   and work-like procedures and her ability to understand and remember detailed instructions, but she

                                  14   was moderately limited in her ability to understand and remember detailed instructions.175

                                  15         Regarding persistence and concentration limitations, she was found to be not significantly

                                  16   limited in her ability to carry out very short and simple instructions, perform activities within a

                                  17   schedule, maintain regular attendance, be punctual within customary tolerance, sustain an ordinary

                                  18   routine without special supervision, and make simple work related decisions.176 She was found to

                                  19   be moderately limited in her ability to carry out detailed instructions, maintain attention and

                                  20

                                  21
                                       168
                                             AR 98.
                                  22   169
                                             Id.
                                  23   170
                                             Id.
                                       171
                                  24         AR 98–99.
                                       172
                                             AR 99.
                                  25   173
                                             Id.
                                  26   174
                                             Id.
                                       175
                                  27         Id.
                                       176
                                             AR 100.
                                  28

                                       ORDER – No. 18-cv-03714-LB                        20
                                   1   concentration for extended periods, work in coordination with or in proximity to others without

                                   2   being distracted by them, and complete a normal workday or workweek without interruptions

                                   3   from psychologically based symptoms and to perform at a consistent pace without an

                                   4   unreasonable number and length of rest periods.177

                                   5         The plaintiff was not significantly limited in her abilities to ask simple questions or request

                                   6   assistance, accept instructions and respond appropriately to criticism from supervisors, maintain

                                   7   socially appropriate behavior, adhere to basic standards of neatness and cleanliness, be aware of

                                   8   normal hazards and take appropriate precautions, travel in unfamiliar places or use public

                                   9   transportation, and set realistic goals or make plans independently of others.178 She was

                                  10   moderately limited in her abilities to interact appropriately with the general public, get along with

                                  11   coworkers or peers without distracting them or exhibiting behavioral extremes, and respond

                                  12   appropriately to changes in work setting.179
Northern District of California
 United States District Court




                                  13         The examiner addressed source opinions that were more restrictive than his. He stated that Dr.

                                  14   Lewis’s and Dr. Kalich’s “opinion [was] an underestimate of the severity of the individual’s

                                  15   restrictions/limitations and based only on a snapshot of the individual’s functioning.”180 He stated

                                  16   that Ms. Maggio’s opinion was an issue reserved for the Commissioner.181 About Dr. Godfrey, he

                                  17   stated that the “opinion appears to rely on the assessment of limitations resulting from an

                                  18   impairment for which the source has not treated or examined the individual. The opinion is

                                  19   without substantial support from other evidence of record, which renders it less persuasive.”182

                                  20         The examiner’s assessment of the plaintiff’s vocational factors indicated that she was not able

                                  21   to perform her past relevant work as a house cleaner due to her inability to engage in constant

                                  22

                                  23
                                       177
                                  24         Id.
                                       178
                                             AR 100–101.
                                  25   179
                                             Id.
                                  26   180
                                             AR 101.
                                       181
                                  27         AR 102–103.
                                       182
                                             AR 102.
                                  28

                                       ORDER – No. 18-cv-03714-LB                          21
                                   1   handling.183 She was thus deemed to be “limited to Medium work with occasional handling and

                                   2   fingering with her [left] hand. In addition, [she] is limited to Unskilled work with limited public

                                   3   contact by 02/2015.”184

                                   4         2.4   Disability Determination Explanation — Reconsideration

                                   5         S. Cifriano submitted a reconsideration DDE on April 24, 2015 and concluded that the

                                   6   plaintiff was not disabled.185 Jay Flocks, M.D., completed the medical portion of the DDE.186 This

                                   7   section will focus on the differences between the initial DDE and this one.

                                   8         The primary reconsideration issue was the plaintiff stated that she had again been diagnosed

                                   9   with breast cancer and masses on her ovaries.187 The approximate date of the new condition was

                                  10   September 2014.188 Her new medical issues caused extreme stress and caused her mental-health

                                  11   symptoms to increase in severity.189 The plaintiff had not worked since last completing a disability

                                  12   report but had worked after the alleged onset date.190
Northern District of California
 United States District Court




                                  13         Dr. Flocks provided additional comments in the Psychiatric Review Technique section. He

                                  14   wrote that “[a]n MFT is not an Acceptable Medical Source. However, the overall picture is

                                  15   suggestive to me of Depression, secondary to medical illness. This degree of possible malignancy

                                  16   is quite scary. I affirm the previous as written albeit some arcane dispute with the [diagnosis].”191

                                  17

                                  18
                                       183
                                             AR 103.
                                  19   184
                                             AR 104.
                                  20   185
                                             AR 126.
                                       186
                                  21         AR 123.
                                       187
                                             AR 107.
                                  22   188
                                             Id.
                                  23   189
                                             Id.
                                       190
                                  24         Id.
                                       191
                                          AR 118. The previous entry that Dr. Flocks was affirming is as follows: “It appears that the
                                  25   claimant would be capable by 2/15. Of interest is that MFT really did not provide a [diagnosis] but
                                       presentation is suggestive of PTSD yet one time eval[uation] suggests no PTSD; both YSTs refer to
                                  26   pain issues and MD notes that claimant, [with] resolution of joint pain and effective therapy, will be
                                       capable of work by 6/15. Claimant has been in [therapy] since [potential onset date] of 2/14; LPSRTS
                                  27   are consistent with the ‘autonomous/independent’ work MFT refers to. Thus, LPSRTS as of 2/15 is
                                       reasonable.” Id.
                                  28

                                       ORDER – No. 18-cv-03714-LB                        22
                                   1         2.5   Function Report — Plaintiff

                                   2         The plaintiff submitted a function report dated July 14, 2014 as part of her application.192 In

                                   3   response to how her condition limits her ability to work, she wrote that she could no longer work

                                   4   as a house cleaner because her hands were “broken” to the point that she could no longer use a

                                   5   zipper or hold a cup of tea.193 Her injuries were exacerbated by her anti-cancer drug causing rapid

                                   6   menopause.194 She had frequent mood swings and a low tolerance for normal social environments

                                   7   and social norms.195

                                   8         In describing her typical day, she wrote that she woke up early and followed the news.196 She

                                   9   stated that she had constant numbness in her hands and could not open jars.197 She used to be able

                                  10   to do the following activities that she can no longer do: write in her journal; use her computer

                                  11   mouse with her usual hand; open jars, use zippers, buttons, or snaps; use Ziploc bags or heavy

                                  12   dishes; bake or perform any other job requiring more than minimal use of her hands; or ride her
Northern District of California
 United States District Court




                                  13   bike, which was her primary mode of transportation.198 She could adequately address her personal

                                  14   care but would at times engage in self-harm by cutting her nails until they bled and burned

                                  15   herself.199 She was able to prepare easy meals for herself but “[could not] make 90% of what [she]

                                  16   used to make.”200 The plaintiff could not do most household chores.201 She got around by walking,

                                  17

                                  18

                                  19

                                  20
                                       192
                                  21         AR 294.
                                       193
                                             Id.
                                  22   194
                                             Id.
                                  23   195
                                             Id.
                                       196
                                  24         Id.
                                       197
                                             AR 295.
                                  25   198
                                             Id.
                                  26   199
                                             AR 296.
                                       200
                                  27         AR 297.
                                       201
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03714-LB                          23
                                   1   borrowing her roommates car, or taking the bus.202 She frequently walked, and while she had

                                   2   difficulty shopping, she was able to do it.203

                                   3         She described herself as an online activist and listed filmmaking as a hobby.204 She had almost

                                   4   completely stopped filmmaking due to chemotherapy, and was forced to support herself by

                                   5   cleaning houses.205 Most of her socializing was done online or by phone.206 She said that she

                                   6   experienced agoraphobia and severe anxiety because of her abusive ex-husband.207 She found her

                                   7   condition affected her ability to lift, reach, sit, remember things, complete tasks, concentrate,

                                   8   follow instructions, use her hands, and get along with others.208 She could walk for an hour

                                   9   without a rest.209

                                  10         The plaintiff said that she had problems with authority, had lost jobs due to not being able to

                                  11   get along with people, and did not handle stress well.210

                                  12         2.6   Function Report — Ralston Soong
Northern District of California
 United States District Court




                                  13         Ralston Soong is the plaintiff’s roommate and submitted a third-party function report to

                                  14   support the plaintiff’s application.211 He had known the plaintiff for twenty-three years.212 He

                                  15   stated that she could use her hands well and needed help with basic chores.213 Mr. Soong

                                  16   described the plaintiff’s typical day as taking care of her various health issues, walking, using the

                                  17

                                  18

                                  19   202
                                             AR 298.
                                  20   203
                                             Id.
                                       204
                                  21         AR 299.
                                       205
                                             Id.
                                  22   206
                                             Id.
                                  23   207
                                             Id.
                                       208
                                  24         AR 300.
                                       209
                                             AR 300–301.
                                  25   210
                                             AR 301–302.
                                  26   211
                                             AR 285.
                                       212
                                  27         Id.
                                       213
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03714-LB                         24
                                   1   internet, listening to the radio, reading, and keeping up with current events.214 Before her illness,

                                   2   the plaintiff was able to ride her bike, clean, cook, and do heavy computer work.215 He reported

                                   3   that the plaintiff’s illness negatively impacted her ability to dress, bathe, care for her hair, feed

                                   4   herself, use the toilet, and use skin care products.216 She needed reminders for appointments and to

                                   5   take medication.217 She could prepare food, but since her illness began, he would help with

                                   6   shopping, preparing food, opening jars and Ziploc bags, and cooked when her hands hurt.218 Mr.

                                   7   Soong did almost all cleaning chores.219

                                   8         Mr. Soong said the plaintiff could be very excitable and seemed like she has PTSD.220 She had

                                   9   become very direct with people.221 She could walk for an hour before needing a short break, could

                                  10   pay attention for ten to fifteen minutes, and was able to follow instructions well.222 He did not

                                  11   believe that she handled stress well, and she had outbursts due to her injuries.223 Lastly, Mr. Soong

                                  12   stated he has known the plaintiff for a long time and said she was a very hardworking person
Northern District of California
 United States District Court




                                  13   “until the cancer and chemo treatments/radiation destroyed her body.”224 He felt that her

                                  14   personality had changed and said she now needed a lot of help.225

                                  15

                                  16

                                  17

                                  18

                                  19   214
                                             AR 286.
                                  20   215
                                             Id.
                                       216
                                  21         Id.
                                       217
                                             AR 287.
                                  22   218
                                             Id.
                                  23   219
                                             Id.
                                       220
                                  24         AR 290.
                                       221
                                             Id.
                                  25   222
                                             Id.
                                  26   223
                                             AR 291.
                                       224
                                  27         AR 292.
                                       225
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03714-LB                         25
                                   1   3. Administrative Proceedings

                                   2         3.1      Plaintiff’s Testimony

                                   3         At the February 1, 2016 hearing, the plaintiff was represented by an attorney.226 The ALJ

                                   4   asked the plaintiff for basic information and then began questioning her about her work history.227

                                   5   The plaintiff testified that she was not currently working and last worked part-time in mid-2012.228

                                   6   She was a housecleaner for more than twenty years, working about twenty-five hours per week,

                                   7   “[b]ut over time, it was fewer and fewer hours [and] in the end, I couldn’t do it because my wrists

                                   8   and hands were shot. They were just broken, not working.”229 When she could work as a house

                                   9   cleaner, each job took two hours, she would work one to three jobs per day, and she was paid

                                  10   twenty dollars per hour.230

                                  11         The ALJ asked the plaintiff about her film work, and she testified that she tried to use that

                                  12   career path to get out of being a housecleaner.231 She made several independent films, but the most
Northern District of California
 United States District Court




                                  13   she had ever made from this work was $1,800 as a videographer at a film festival in 2010.232 She

                                  14   wanted to help younger women in the film industry.233 Between 2013 and 2015, the plaintiff

                                  15   wrote, directed, edited, and operated cameras as part of her filmmaking.234 Using the camera

                                  16   required her to wear large braces on her arms.235

                                  17         As to what prevents her from working, the plaintiff testified that “[t]he most, at this point…has

                                  18   to do with my emotional susceptibility to being upset[.]”236 When combined with her physical

                                  19

                                  20   226
                                             AR 38.
                                       227
                                  21         AR 40-42.
                                       228
                                             AR 42.
                                  22   229
                                             Id.
                                  23   230
                                             AR 43–44.
                                       231
                                  24         AR 44.
                                       232
                                             Id.
                                  25   233
                                             Id.
                                  26   234
                                             AR 45.
                                       235
                                  27         Id.
                                       236
                                             AR 46.
                                  28

                                       ORDER – No. 18-cv-03714-LB                          26
                                   1   dystonia, she stated she “can fall into a state of stroke-like paralysis.”237 This can occur whether

                                   2   the triggering event is positive or negative, big or small, and leads to both “meltdowns” and

                                   3   periods of physical disability.238 She described meltdowns as being akin to an unnatural adrenaline

                                   4   rush.239 In response to the meltdowns, the plaintiff testified that she needs to “walk around a lot,

                                   5   get away from people, maybe even talk a lot to myself, and then really kind of shut down and be

                                   6   calm.”240 The plaintiff described feeling suicidal, hopeless, and worthless.241

                                   7         The plaintiff testified that episodes of physical dystonia are frightening and said that they

                                   8   caused her body to “freeze up and spasm, or go into paralysis” similar to an “epileptic seizure,

                                   9   only it’s a paralysis seizure.”242 During one episode she experienced (in the December before the

                                  10   hearing), “the whole side of [her] body was completely paralyzed.”243 The last episode occurred as

                                  11   a result of being invited to a film festival.244 The plaintiff testified that her “entire leg froze up for

                                  12   about six months.”245 She describes this as not quite paralysis but “total tension, from ankle to hip
Northern District of California
 United States District Court




                                  13   [that] was very difficult to bear, because after a while, it starts grinding in your hipbone[.]”246 To

                                  14   cope with these episodes, she “hit the bed, and immediately [went] to sleep” and experienced a lot

                                  15   of fatigue afterwards.247 She was seeing Dr. Ian Bledsoe at UCSF and has found a regimen of

                                  16   qigong and therapy helpful.248

                                  17

                                  18

                                  19   237
                                             AR 46–47.
                                  20   238
                                             AR 47–48.
                                       239
                                  21         AR 47.
                                       240
                                             Id.
                                  22   241
                                             AR 75–76.
                                  23   242
                                             AR 48, 51.
                                       243
                                  24         AR 48.
                                       244
                                             AR 51.
                                  25   245
                                             Id.
                                  26   246
                                             AR 51–52.
                                       247
                                  27         AR 48, 51.
                                       248
                                             AR 49–50.
                                  28

                                       ORDER – No. 18-cv-03714-LB                          27
                                   1         Next, the ALJ asked the plaintiff to discuss her cancer and treatment.249 The plaintiff described

                                   2   her endometriosis diagnosis, which led to having her uterus removed in 2009.250 During the leadup

                                   3   to the surgery, her doctors warned her about the chemicals she had been working with as a

                                   4   housecleaner.251 After the surgery, she spent six months healing from a methicillin-resistant

                                   5   staphylococcus aureus (MRSA) infection, and felt like she was getting better until experiencing

                                   6   weakness in her bones and losing weight.252 This period of time was more debilitating than her

                                   7   experience with cancer.253 While these issues predate the alleged onset date of January 2012, the

                                   8   plaintiff said that “it was like the uterus removal just made the cancer just start up like crazy.”254

                                   9   The plaintiff also testified that the doctors informed her she had the cancer for two years before its

                                  10   discovery in January 2012.255 She finished treatment around the end of March 2013.256 Following

                                  11   the cancer, the plaintiff testified that she had sepsis, which was not resolved until the end of

                                  12   2014.257
Northern District of California
 United States District Court




                                  13         The plaintiff had surgery on both breasts and her ovaries removed.258 She is currently taking

                                  14   Exemestane, which costed $500 per month.259 She experienced bone pain as a side effect of the

                                  15   drug.260 The pain is mostly in her feet and occurs when she walks or stands.261 The plaintiff

                                  16   testified the pain fluctuates in degree where “sometimes [she] can take it, and sometimes [she is]

                                  17

                                  18
                                       249
                                             AR 52.
                                  19   250
                                             Id.
                                  20   251
                                             Id.
                                       252
                                  21         AR 53.
                                       253
                                             AR 72–73.
                                  22   254
                                             AR 53.
                                  23   255
                                             Id.
                                       256
                                  24         AR 73.
                                       257
                                             AR 73–74.
                                  25   258
                                             AR 54.
                                  26   259
                                             Id.
                                       260
                                  27         Id.
                                       261
                                             AR 54–55.
                                  28

                                       ORDER – No. 18-cv-03714-LB                         28
                                   1   afraid [her] toes are breaking.”262 She sometimes woke up in the middle of the night with pain in

                                   2   her forearms, and when she first began taking the drug, her hands hurt constantly.263 She reported

                                   3   having lumps in her breast, but they did not require an operation.264

                                   4         Next, the ALJ asked the plaintiff to describe a typical day.265 She responded that her days can

                                   5   vary depending on her medical appointments but she typically makes food, plays with her cat,

                                   6   communicates with people online, attempts to network and “figure out what [she is] going to do

                                   7   next.”266 The plaintiff testified that while she wants to volunteer, she had not yet started.267 She

                                   8   also outlined several ideas for what she may try to do for work.268 Additionally, she testified that

                                   9   she has tried to look for work but “people haven’t tried to give [her] a chance” because she has her

                                  10   “own way of doing the craziest things” and does not have a college education.269

                                  11         The plaintiff’s attorney then questioned her and first asked about her ability to gain or keep

                                  12   clients.270 She testified that her clients were “more like friends” and “people who are supporting an
Northern District of California
 United States District Court




                                  13   artist” rather than being clients primarily interested in having their houses cleaned.271 She stated

                                  14   they are “not looking for a person who’s trying to find their voice, and has a lot of emotional

                                  15   problems.”272

                                  16

                                  17

                                  18

                                  19

                                  20   262
                                             AR 55.
                                       263
                                  21         Id.
                                       264
                                             AR 74.
                                  22   265
                                             AR 55.
                                  23   266
                                             AR 55–56.
                                       267
                                  24         AR 56.
                                       268
                                             AR 56–58.
                                  25   269
                                             AR 74–75.
                                  26   270
                                             AR 59.
                                       271
                                  27         Id.
                                       272
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03714-LB                          29
                                   1         On her limited physical abilities, the plaintiff testified that she loses power in her hands, her

                                   2   fingers are always numb, and her hands and wrists get numb very quickly after doing

                                   3   something.273 She testified that she is unable to write or type a lot.274

                                   4         Returning to the issue of physical dystonia, the plaintiff’s attorney questioned how often the

                                   5   episodes occur.275 The plaintiff testified that they do not occur regularly but are triggered by

                                   6   events such as the film festival.276 She described having flashbacks where “emotions that are

                                   7   coming up in [her] are completely out of sync with the environment and the situation [she is]

                                   8   in.”277 The plaintiff testified that she has had therapy with Catherine Maggio for thirteen years and

                                   9   that it was helpful.278 The plaintiff’s attorney then asked her how often emotional responses come

                                  10   up during a work day.279 The plaintiff responded that she was “trying to find out how to even cope

                                  11   with little encounters” and that if she experienced any verbal abuse she would not be able to hold

                                  12   it in.280
Northern District of California
 United States District Court




                                  13         The ALJ asked about the biggest impediments to working various jobs.281 The plaintiff said

                                  14   her biggest impediment to being a cashier would be “people,” and she could not do a job where

                                  15   she put things in a box because of her hands.282

                                  16

                                  17

                                  18

                                  19

                                  20
                                       273
                                  21         AR 60.
                                       274
                                             Id.
                                  22   275
                                             AR 61.
                                  23   276
                                             AR 61–62.
                                       277
                                  24         AR 63.
                                       278
                                             AR 64.
                                  25   279
                                             Id.
                                  26   280
                                             AR 65.
                                       281
                                  27         AR 76.
                                       282
                                             AR 76–77.
                                  28

                                       ORDER – No. 18-cv-03714-LB                           30
                                   1         3.2      Testimony of Ralston Soong

                                   2         Mr. Soong is the plaintiff’s roommate.283 He was examined by the plaintiff’s attorney.284 He

                                   3   had experienced the plaintiff’s meltdowns, which she used to have “a few times a week.”285

                                   4   “Sometimes it would be over a word or something I did, and she would take it maybe the wrong

                                   5   way, from my viewpoint, and she would just go off on a tangent, start shouting, et cetera.

                                   6   Sometimes, every now and then, she throws things.”286 Mr. Soong saw her get mad at other

                                   7   people.287 It usually took several hours before she calmed down but it sometimes lasted a day or

                                   8   longer.288 Mr. Soong testified he helped her in other ways because of her hand issues.289 He will

                                   9   open any cans or jars, and sometimes finish cutting or cooking for her.290 Lastly, Mr. Soong

                                  10   helped the plaintiff with the rent.291

                                  11         The ALJ then questioned Mr. Soong.292 He asked if there were any other issues that may affect

                                  12   her ability to function.293 He testified she would become very angry if she was spoken to in a way
Northern District of California
 United States District Court




                                  13   that bothered her.294 The ALJ asked about the plaintiff’s cancer treatment.295 Mr. Soong described

                                  14   the plaintiff as moody and depressed during that time and said small things would set her off.296

                                  15   Her energy level was low, and she was often at home laying down.297 Mr. Soong stated the biggest

                                  16

                                  17   283
                                             AR 66.
                                       284
                                  18         AR 67.
                                       285
                                             Id.
                                  19   286
                                             Id.
                                  20   287
                                             AR 68.
                                       288
                                  21         Id.
                                       289
                                             Id.
                                  22   290
                                             Id.
                                  23   291
                                             AR 69.
                                       292
                                  24         Id.
                                       293
                                             Id.
                                  25   294
                                             Id.
                                  26   295
                                             Id.
                                       296
                                  27         AR 70.
                                       297
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03714-LB                        31
                                   1   impediment to the plaintiff’s holding a regular job is “the competitive nature of some of the job…

                                   2   the way people talk to each other. A little curt, a little short will set her off.”298

                                   3         3.3      Vocational Expert Testimony

                                   4         Vocational expert Timothy Farrell testified at the hearing.299 Mr. Farrell had read portions of

                                   5   the plaintiff’s claim file and listened to her testimony.300 He described the plaintiff’s past work as

                                   6   a housecleaner to be “medium work, SVP-3 [specific vocational preparation].”301 The ALJ then

                                   7   questioned Mr. Farrell by presenting hypothetical scenarios involving people with different sets of

                                   8   limitations.302

                                   9         The ALJ’s first hypothetical was a person of plaintiff’s age, education, and work history who

                                  10   was “limited to lifting and carrying fifty pounds occasionally, twenty-five pounds frequently, sit,

                                  11   stand, walk six hours in an eight-hour day. The individual is limited to frequent handling on the

                                  12   left, and frequent fingering on the left. This individual can never climb ladders, ropes, and
Northern District of California
 United States District Court




                                  13   scaffolds. This individual is further limited to performing simple, routine tasks, limited to simple

                                  14   work-related decisions, and limited to interaction with the public only on a brief, [casual] basis, no

                                  15   more than 10% of the time.”303 Mr. Farrell testified that this person could not do the past job of

                                  16   house cleaner.304 Job options for this person could be a “laundry worker…medium work, SVP-2,

                                  17   national numbers…24,000”, a “cleaner, industrial…medium work, SVP-2…national numbers are

                                  18   41,000”, or a “cleaner/housekeeping… light work, SVP-2” with national numbers of 90,000 based

                                  19   on the 10% contact limitation.305

                                  20
                                       298
                                  21         AR 71.
                                       299
                                             AR 77–78.
                                  22   300
                                             AR 78.
                                  23   301
                                          AR 79. Specific Vocational Preparation (“SVP”) is defined “as the amount of lapsed time required
                                       by a typical worker to learn the techniques, acquire the information, and develop the facility needed for
                                  24   average performance in a specific job-worker situation.” Cherwink v. Comm’r of Social Security, No.
                                       17-cv-00082-JSC, 2018 WL 1050194, at *4 (N.D. Cal. Feb. 26, 2018).
                                  25   302
                                             AR 79.
                                  26   303
                                             AR 79–80.
                                       304
                                  27         AR 80.
                                       305
                                             AR 80–81.
                                  28

                                       ORDER – No. 18-cv-03714-LB                           32
                                   1         The second hypothetical posed was “the same person from Hypothetical #1, but this person is

                                   2   further limited to lifting and carrying 20 pounds occasionally, 10 pounds frequently. This

                                   3   individual is limited to only occasional interaction with co-workers, and this individual should

                                   4   avoid concentrated exposure to hazards, including heavy machinery, toxic chemicals, and open

                                   5   heat sources.”306 Mr. Farrell found this person able to be a “Final Inspector…light work, SVP-2,

                                   6   and the numbers on that are 17,000”, or a lead former, which is a light work job, SVP-2 with

                                   7   national numbers of 11,000 when adjusted for hand use limitations.307 Another job would be a

                                   8   marker which involves light work, SVP-2, and number 46,000 nationally.308 Mr. Farrell ruled out

                                   9   the previous cleaner/housekeeping job because of the potential exposure to chemicals.309

                                  10         The third hypothetical involved the same person from Hypothetical #2 but limited to

                                  11   occasional handling and fingering.310 Mr. Farrell testified that the person would become

                                  12   unemployable.311
Northern District of California
 United States District Court




                                  13         3.4      Administrative Findings

                                  14         The ALJ followed the five-step sequential evaluation process to determine whether the

                                  15   plaintiff was disabled and concluded that she was not from February 5, 2014, the date the

                                  16   application was filed.312

                                  17         At step one, the ALJ found that the plaintiff had not engaged in substantial gainful activity

                                  18   since the application date of February 5, 2014.313

                                  19

                                  20

                                  21

                                  22   306
                                             AR 81.
                                  23   307
                                             AR 81–82.
                                       308
                                  24         AR 82.
                                       309
                                             Id.
                                  25   310
                                             AR 82–83.
                                  26   311
                                             AR 83.
                                       312
                                  27         AR 19–20.
                                       313
                                             AR 21.
                                  28

                                       ORDER – No. 18-cv-03714-LB                         33
                                   1         At step two, the ALJ found “[t]he claimant has the following severe impairments: anxiety

                                   2   disorder, bipolar disorder, left De Quervain’s syndrome of the wrist and status post breast

                                   3   cancer[.]”314

                                   4         At step three, the ALJ found “[t]he claimant does not have an impairment or combination of

                                   5   impairments that meets or medically equals the severity of one of the listed impairments[.]”315 He

                                   6   wrote that the “[o]bjective evidence, clinical findings and treatment notes regarding the claimant’s

                                   7   impairments do not support a finding that the severity of the claimant’s impairments meet or equal

                                   8   a listing[.]”316 The ALJ found that listings 12.04 and 12.06 were not met.317 He considered the

                                   9   “paragraph B” criteria.318 To satisfy these criteria

                                  10               [T]he mental impairment must result in at least one extreme or two marked
                                                   limitations in a broad area of functioning, which are: understanding, remembering,
                                  11               or applying information; interacting with others; concentrating, persisting, or
                                                   maintaining pace; or adapting or managing themselves. A marked limitation means
                                  12
Northern District of California




                                                   functioning in this area independently, appropriately, effectively, and on a sustained
 United States District Court




                                  13               basis is seriously limited. An extreme limitation is the inability to function
                                                   independently, appropriately or effectively, and on a sustained basis.319
                                  14
                                             The ALJ found:
                                  15
                                                   In understanding, remember, or applying information, the claimant has mild
                                  16               limitations. With regard to concentrating, persisting, or maintaining pace, the
                                                   claimant has mild limitations. There is evidence of the claimant was [sic] a good
                                  17
                                                   historian at a psychological exam. The claimant was able to recall 3/3 words and
                                  18               correctly complete serial sevens. The claimant reported being independent in her
                                                   activities of daily living, but with some restrictions due to physical health problems.
                                  19               The claimant said she is able to manage finances, read and listen to music. There is
                                                   no evidence of more severe limits in these areas.
                                  20
                                                   In interacting with others, the claimant has moderate limitations. As for adapting or
                                  21               managing oneself. The claimant has experienced moderate limitations. The claimant
                                                   reported that she is often fatigued and irritable. The claimant appeared cooperative,
                                  22

                                  23
                                       314
                                  24         Id.
                                       315
                                             Id.
                                  25   316
                                             Id.
                                  26   317
                                             AR 22.
                                       318
                                  27         Id.
                                       319
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03714-LB                            34
                                                   but was tangential and difficult to redirect during a mental status exam. At times, she
                                   1               presented as grandiose. Her depression/anxiety symptoms were evident upon her
                                   2               mental health exam. There is insufficient evidence of marked limits in these
                                                   areas[.]320
                                   3
                                             As a result, the ALJ held the plaintiff’s “mental impairments do not cause at least two
                                   4
                                       ‘marked’ limitations or one ‘extreme’ limitation, [and] the ‘paragraph B’ criteria are not
                                   5
                                       satisfied.”321
                                   6
                                             The ALJ likewise held the “paragraph C” criteria of listings “12.04, depressive bipolar and
                                   7
                                       related disorders, 12.15, schizophrenia spectrum and other psychotic disorders, or 12.06, anxiety
                                   8
                                       and obsessive compulsive disorders” were not met.322 He found that
                                   9
                                                   [t]here is insufficient evidence to establish the presence of a medically documented
                                  10               history of these disorders over a period of at least 2 years, and evidence of both: (1)
                                                   Medical treatment, mental health therapy, psychosocial support(s), and a highly
                                  11               structured setting(s) that is ongoing and that diminishes the symptoms and signs of
                                  12               the mental disorder [ ]; and (2) Marginal adjustment, that is, minimal capacity to
Northern District of California




                                                   adapt to changes in the claimant’s environment or to demands that are not already
 United States District Court




                                  13               part of the claimant’s daily life [ ].323

                                  14         Before step four the ALJ determined the plaintiff had the residual function capacity
                                  15               to perform light work… except lift and carry 20 pounds occasionally and 10 pounds
                                                   frequently; sit, stand or walk for 6 hours each out of an 8-hour workday; can
                                  16               push/pull as much as can lift/carry; handle items frequently with the left hand; finger
                                  17               frequently with the left hand; never climb ladders, ropes, or scaffolds; avoid
                                                   concentrated exposure to hazards including heavy machinery, caustic chemicals and
                                  18               open heat sources; understand, remember and carryout simple, routine tasks;
                                                   judgment limited to simple work-related decisions; respond appropriately to
                                  19               coworkers occasionally; respond appropriately to public only a brief, casual basis,
                                                   but no more than 10% of the time.324
                                  20

                                  21         The ALJ considered “all symptoms and the extent to which these symptoms can reasonably be

                                  22   accepted as consistent with the objective medical evidence and other evidence[.]”325 The ALJ

                                  23
                                       320
                                  24         Id.
                                       321
                                             Id.
                                  25   322
                                             Id.
                                  26   323
                                             Id.
                                       324
                                  27         AR 23.
                                       325
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03714-LB                            35
                                   1   followed a two-step process.326 First, the ALJ determined that the plaintiff’s medically

                                   2   determinable impairments could reasonably cause the alleged symptoms.327 Second, the ALJ

                                   3   found that the intensity, persistence, and limiting effects of these symptoms, as alleged by the

                                   4   plaintiff, were not consistent with the medical evidence in the record.328

                                   5         Regarding the plaintiff’s mental impairments, the ALJ found the “objective evidence supports

                                   6   the diagnoses of bipolar disorder, and anxiety disorder (PTSD).”329 He observed the plaintiff had

                                   7   never received inpatient treatment or been hospitalized for these conditions and had never been

                                   8   prescribed psychotropic medications.330 He held that “[o]bjective clinical findings during the

                                   9   relevant period do not, overall, support any mental functioning limits other than those detailed in

                                  10   the residual functional capacity.”331 He said that the “post-hearing consultative examiner’s report

                                  11   does not support a finding of disability” and provided an overview of the report.332 The subsequent

                                  12   paragraphs summarized the reports of Dr. Kalich, Catherine Maggio, and the plaintiff’s exam by
Northern District of California
 United States District Court




                                  13   Dr. Bledsoe in 2016.333

                                  14         Following this overview, the ALJ found:

                                  15               [T]he claimant’s conservative treatment history does not support any additional
                                                   limits on her residual functional capacity. The claimant did not take psychotropic
                                  16               medication during the time at issue. There is evidence of a decrease in her PTSD
                                                   symptoms after psychotherapy treatment. The treatment record as well as the
                                  17
                                                   claimant’s ability to work part-time as a housekeeper and freelance filmmaker is
                                  18               consistent with the residual functional capacity in this decision. Although there are
                                                   clinical findings that include irritability, mood swings, spasmodic dysphonia (with
                                  19               improvement) and nervousness, the record also reveals normal or unremarkable
                                                   clinical findings. For instance there is evidence of normal mood and affect, normal
                                  20               appearance, pleasant, cooperative, unremarkable thought content, full activities of
                                  21

                                  22   326
                                             Id.
                                  23   327
                                             AR 25.
                                       328
                                  24         Id.
                                       329
                                             Id.
                                  25   330
                                             Id.
                                  26   331
                                             Id.
                                       332
                                  27         Id.
                                       333
                                             AR 25–26.
                                  28

                                       ORDER – No. 18-cv-03714-LB                           36
                                                   daily living, no objective evidence of delusions or hallucinations, and good insight
                                   1               and judgment.334
                                   2
                                             He stated that the “opinion of Dr. Khoi as to [the plaintiff’s] mental impairments is given great
                                   3
                                       weight because of the opportunity to examine the claimant, and the opinion is supported by the
                                   4
                                       totality of the medical evidence and it is supported by a detailed explanation.”335 The ALJ said that
                                   5
                                       Dr. Khoi’s opinion also contradicts that of Catherine Maggio.336 Ms. Maggio’s opinion was
                                   6
                                       “overly reliant on the claimant’s subjective statements” and “not consistent with the medical
                                   7
                                       record as a whole.”337 Furthermore, the ALJ held that Ms. Maggio’s opinion was given only
                                   8
                                       partial weight because she was not an acceptable medical source.338
                                   9
                                             The ALJ gave little weight to the opinion of Dr. Kalich because “it is not consistent with the
                                  10
                                       record [as] a whole and [was] internally inconsistent.”339 He stated, “Dr. Kalish noted marked
                                  11
                                       limitation in concentration and stability but this was during a period the claimant was working at
                                  12
                                       least part-time as a housekeeper and freelance filmmaker, which contradicts her assessment.”340
Northern District of California
 United States District Court




                                  13
                                       He also said there “is evidence that the claimant’s psychotherapy (more than 10 years) and her
                                  14
                                       active mental health treatment have helped her to overcome the effects of PTSD.”341
                                  15
                                             The ALJ considered the administrative findings by the state-agency mental-impairment
                                  16
                                       consultants and weighed them as statements from non-examining expert sources.342 He stated that
                                  17
                                       the opinions of Dr. Franco and Dr. Flocks that the “claimant’s severe anxiety/depressive disorders
                                  18
                                       resulted in moderate limitations in social functioning and in concentration, persistence or pace are
                                  19

                                  20

                                  21
                                       334
                                             AR 26.
                                  22   335
                                             AR 27.
                                  23   336
                                             AR 28.
                                       337
                                  24         Id.
                                       338
                                             Id.
                                  25   339
                                             Id.
                                  26   340
                                             Id.
                                       341
                                  27         Id.
                                       342
                                             AR 27.
                                  28

                                       ORDER – No. 18-cv-03714-LB                          37
                                   1   given great weight as the opinions are supported by the medical record, by explanation and

                                   2   consistent with another opinion.”343

                                   3         Regarding the plaintiff’s physical impairments, the ALJ found that “the medical records and

                                   4   objective evidence support the diagnoses of status post left breast cancer and left De Quervain’s

                                   5   syndrome.”344 He then summarized the reports of Dr. Lewis and Dr. Bledsoe.345 The ALJ held that

                                   6   “the opinion of examining consultative physician Dr. Lewis as to the claimant’s physical

                                   7   limitations is afforded great weight as it is supported by explanation and by the relevant medical

                                   8   evidence.”346

                                   9         The ALJ afforded Dr. Godfrey’s opinion little weight because the doctor gave no “indication

                                  10   for the stand/walk limitation other than mental fatigue” and “[t]he handling and fingering

                                  11   limitations are overstated and not supported by the claimant’s own reported activities.”347 The ALJ

                                  12   found that “Dr. Godfrey relies on an assessment of mental limitations resulting from an
Northern District of California
 United States District Court




                                  13   impairment for which he has never treated the claimant nor examined.”348

                                  14         As to the state-agency medical physician, Dr. Herman, the ALJ weighed the opinion as a

                                  15   statement from a non-examining expert source.349 Dr. Herman’s opinion – that “the claimant could

                                  16   perform less than medium exertional level work” – was given only partial weight “as it is not

                                  17   consistent with the records as a whole as it understates the claimant’s lift/carry limitation in light

                                  18   of her De Quervain’s syndrome.”350

                                  19

                                  20

                                  21

                                  22   343
                                             AR 27–28.
                                  23   344
                                             AR 26.
                                       345
                                  24         AR 26–27.
                                       346
                                             AR 27.
                                  25   347
                                             AR 28.
                                  26   348
                                             Id.
                                       349
                                  27         Id.
                                       350
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03714-LB                         38
                                   1         The opinion of Mr. Soong, the plaintiff’s roommate, was “given only some weight because the

                                   2   objective evidence does not fully support his statement concerning the claimant’s inability to

                                   3   work.”351 The ALJ also found this to be an area reserved for the Commissioner.352

                                   4         Thus, the ALJ found that “[i]n sum, there are limitations, such as those that the undersigned

                                   5   has found, but the claimant is still able to work despite them.”353

                                   6         At step four, the ALJ found that the plaintiff was unable to perform any past relevant work

                                   7   because her past job as a house cleaner was assigned a medium exertional level with a rating of

                                   8   SVP-3.354

                                   9         At step five, the ALJ determined that “[c]onsidering the claimant’s age, education, work

                                  10   experience, and residual functional capacity, there are jobs that exist in significant numbers in the

                                  11   national economy that the claimant can perform.”355 The ALJ stated he was required to consider

                                  12   the “claimant’s residual functional capacity, age, education, and work experience in conjunction
Northern District of California
 United States District Court




                                  13   with the Medical-Vocational Guidelines[.]”356 He observed that “[i]f the claimant had the residual

                                  14   functional capacity to perform the full range of light work, a finding of ‘not disabled’ would be

                                  15   directed[.]”357 The ALJ, however, found that the “claimant’s ability to perform all or substantially

                                  16   all of the requirements of this level of work has been impeded by additional limitations.”358 Given

                                  17   these additional limitations, the ALJ asked the vocational expert what jobs were available and the

                                  18   expert testified that some of the jobs that could be performed were final inspector, lead former,

                                  19   and marker.359

                                  20

                                  21
                                       351
                                             AR 29.
                                  22   352
                                             Id.
                                  23   353
                                             Id.
                                       354
                                  24         Id.
                                       355
                                             Id.
                                  25   356
                                             Id.
                                  26   357
                                             Id.
                                       358
                                  27         AR 30.
                                       359
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03714-LB                         39
                                   1         Based on this information, the ALJ concluded that, “considering the claimant’s age, education,

                                   2   work experience, and residual functional capacity, the claimant is capable of making a successful

                                   3   adjustment to other work that exists in significant numbers in the national economy [and] [a]

                                   4   finding of ‘not disabled’ is therefore appropriate under the framework of the above-cited rule.”360

                                   5   Thus, the ALJ’s final ruling was that “[b]ased on the application for supplemental security income

                                   6   protectively filed on February 5, 2014, the claimant is not disabled under section 1614(a)(3)(A) of

                                   7   the Social Security Act.”361

                                   8

                                   9                                        STANDARD OF REVIEW

                                  10         Under 42 U.S.C. § 405(g), district courts have jurisdiction to review any final decision of the

                                  11   Commissioner if the claimant initiates a suit within sixty days of the decision. A court may set

                                  12   aside the Commissioner’s denial of benefits only if the ALJ’s “findings are based on legal error or
Northern District of California
 United States District Court




                                  13   are not supported by substantial evidence in the record as a whole.” Vasquez v. Astrue, 572 F.3d

                                  14   586, 591 (9th Cir. 2009) (internal citation and quotation marks omitted); 42 U.S.C. § 405(g).

                                  15   “Substantial evidence means more than a mere scintilla but less than a preponderance; it is such

                                  16   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

                                  17   Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). The reviewing court should uphold “such

                                  18   inferences and conclusions as the [Commissioner] may reasonably draw from the evidence.” Mark

                                  19   v. Celebrezze, 348 F.2d 289, 293 (9th Cir. 1965). If the evidence in the administrative record

                                  20   supports the ALJ’s decision and a different outcome, the court must defer to the ALJ’s decision

                                  21   and may not substitute its own decision. Tackett v. Apfel, 180 F.3d 1094, 1097– 98 (9th Cir. 1999).

                                  22   “Finally, [a court] may not reverse an ALJ’s decision on account of an error that is harmless.”

                                  23   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).

                                  24

                                  25

                                  26

                                  27   360
                                             Id.
                                  28   361
                                             Id.

                                       ORDER – No. 18-cv-03714-LB                         40
                                   1                                          GOVERNING LAW

                                   2      A claimant is considered disabled if (1) he or she suffers from a “medically determinable

                                   3   physical or mental impairment which can be expected to result in death or which has lasted or can

                                   4   be expected to last for a continuous period of not less than twelve months,” and (2) the

                                   5   “impairment or impairments are of such severity that he [or she] is not only unable to do his

                                   6   previous work but cannot, considering his age, education, and work experience, engage in any

                                   7   other kind of substantial gainful work which exists in the national economy. . . .” 42 U.S.C. §

                                   8   1382c(a)(3)(A) & (B). The five-step analysis for determining whether a claimant is disabled

                                   9   within the meaning of the Social Security Act is as follows. Tackett, 180 F.3d at 1098 (citing 20

                                  10   C.F.R. § 404.1520).

                                  11      Step One. Is the claimant presently working in a substantially gainful activity? If so, then the
                                  12      claimant is “not disabled” and is not entitled to benefits. If the claimant is not working in a
Northern District of California




                                          substantially gainful activity, then the claimant’s case cannot be resolved at step one, and the
 United States District Court




                                  13      evaluation proceeds to step two. See 20 C.F.R. § 404.1520(a)(4)(i).

                                  14      Step Two. Is the claimant’s impairment (or combination of impairments) severe? If not, the
                                          claimant is not disabled. If so, the evaluation proceeds to step three. See 20 C.F.R. §
                                  15
                                          404.1520(a)(4)(ii).
                                  16
                                          Step Three. Does the impairment “meet or equal” one of a list of specified impairments
                                  17      described in the regulations? If so, the claimant is disabled and is entitled to benefits. If the
                                          claimant’s impairment does not meet or equal one of the impairments listed in the regulations,
                                  18      then the case cannot be resolved at step three, and the evaluation proceeds to step four. See 20
                                          C.F.R. § 404.1520(a)(4)(iii).
                                  19

                                  20      Step Four. Considering the claimant’s RFC, is the claimant able to do any work that he or she
                                          has done in the past? If so, then the claimant is not disabled and is not entitled to benefits. If the
                                  21      claimant cannot do any work he or she did in the past, then the case cannot be resolved at step
                                          four, and the case proceeds to the fifth and final step. See 20 C.F.R. § 404.1520(a)(4)(iv).
                                  22
                                          Step Five. Considering the claimant’s RFC, age, education, and work experience, is the claimant
                                  23
                                          able to “make an adjustment to other work?” If not, then the claimant is disabled and entitled to
                                  24      benefits. See 20 C.F.R. § 404.1520(a)(4)(v). If the claimant is able to do other work, the
                                          Commissioner must establish that there are a significant number of jobs in the national economy
                                  25      that the claimant can do. There are two ways for the Commissioner to show other jobs in
                                          significant numbers in the national economy: (1) by the testimony of a vocational expert or (2)
                                  26      by reference to the Medical-Vocational Guidelines at 20 C.F.R., part 404, subpart P, app. 2.
                                  27

                                  28

                                       ORDER – No. 18-cv-03714-LB                        41
                                   1         For steps one through four, the burden of proof is on the claimant. Gonzales v. Sec’y of Health

                                   2   & Human Servs., 784 F.2d 1417, 1419 (9th Cir. 1986). At step five, the burden shifts to the

                                   3   Commissioner. Id.

                                   4

                                   5                                               ANALYSIS

                                   6         The plaintiff contends that the ALJ erred by (1) improperly weighing the medical evidence, (2)

                                   7   improperly weighing non-medical evidence, (3) finding that the plaintiff did not meet the B

                                   8   criteria of any mental-health listing without substantial evidence, and (4) providing a residual-

                                   9   function-capacity assessment that was not supported by substantial evidence.362 The plaintiff seeks

                                  10   remand with instructions to award benefits, or alternatively, remand for further administrative

                                  11   hearings.363 The court grants the plaintiff’s motion for summary judgment and remands the case

                                  12   for further proceedings.
Northern District of California
 United States District Court




                                  13

                                  14   1. Whether the ALJ Erred by Discounting Medical-Opinion Evidence

                                  15   The plaintiff contends that the ALJ failed to properly weigh the medical opinions in the record.364

                                  16   Because the ALJ did not provide specific and legitimate reasons for discounting or affording little

                                  17   weight to the opinions of Dr. Godfrey and Dr. Kalich, the court remands for reconsideration of this

                                  18   medical evidence.

                                  19         1.1     Legal Standard

                                  20         The ALJ is responsible for “‘resolving conflicts in medical testimony, and for resolving

                                  21   ambiguities.’” Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014) (quoting Andrews, 53 F.3d

                                  22   at 1039). In weighing and evaluating the evidence, the ALJ must consider the entire case record,

                                  23   including each medical opinion in the record, together with the rest of the relevant evidence.

                                  24   20 C.F.R. § 416.927(b); see also Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007) (“[A] reviewing

                                  25

                                  26
                                       362
                                             Mot. – ECF No. 17 at 3–4.
                                  27   363
                                             Id. at 24.
                                  28   364
                                             Id. at 9–15.

                                       ORDER – No. 18-cv-03714-LB                        42
                                   1   court [also] must consider the entire record as a whole and may not affirm simply by isolating a

                                   2   specific quantum of supporting evidence.”) (internal quotation marks and citation omitted).

                                   3      “In conjunction with the relevant regulations, [the Ninth Circuit has] developed standards that

                                   4   guide [the] analysis of an ALJ’s weighing of medical evidence.” Ryan v. Comm’r of Soc. Sec., 528

                                   5   F.3d 1194, 1198 (9th Cir. 2008) (citing 20 C.F.R. § 404.1527). Social Security regulations

                                   6   distinguish between three types of physicians: (1) treating physicians; (2) examining physicians;

                                   7   and (3) non-examining physicians. 20 C.F.R. § 416.927(c), (e); Lester v. Chater, 81 F.3d 821, 830

                                   8   (9th Cir. 1995). “Generally, a treating physician’s opinion carries more weight than an examining

                                   9   physician’s, and an examining physician’s opinion carries more weight than a reviewing [non-

                                  10   examining] physician’s.” Holohan v. Massanari, 246 F.3d 1195, 1202 (9th Cir. 2001) (citing

                                  11   Lester, 81 F.3d at 830); Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996).

                                  12      An ALJ may disregard the opinion of a treating physician, whether or not controverted.
Northern District of California
 United States District Court




                                  13   Andrews, 53 F.3d at 1041. “To reject [the] uncontradicted opinion of a treating or examining

                                  14   doctor, an ALJ must state clear and convincing reasons that are supported by substantial

                                  15   evidence.” Ryan, 528 F.3d at 1198 (alteration in original) (internal quotation marks and citation

                                  16   omitted). By contrast, if the ALJ finds that the opinion of a treating physician is contradicted, a

                                  17   reviewing court will require only that the ALJ provide “specific and legitimate reasons supported

                                  18   by substantial evidence in the record.” Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998)

                                  19   (internal quotation marks and citation omitted); see also Garrison, 759 F.3d at 1012 (“If a treating

                                  20   or examining doctor’s opinion is contradicted by another doctor’s opinion, an ALJ may only reject

                                  21   it by providing specific and legitimate reasons that are supported by substantial evidence.”)

                                  22   (internal quotation marks and citation omitted). “The opinions of non-treating or non-examining

                                  23   physicians may serve as substantial evidence when the opinions are consistent with independent

                                  24   clinical findings or other evidence in the record.” Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir.

                                  25   2002).

                                  26      An ALJ errs when he “rejects a medical opinion or assigns it little weight” without explanation

                                  27   or without explaining why “another medical opinion is more persuasive, or criticiz[es] it with

                                  28   boilerplate language that fails to offer a substantive basis for his conclusion.” Garrison, 759 F.3d

                                       ORDER – No. 18-cv-03714-LB                        43
                                   1   at 1012–13. “[F]actors relevant to evaluating any medical opinion, not limited to the opinion of the

                                   2   treating physician, include the amount of relevant evidence that supports the opinion and the

                                   3   quality of the explanation provided[,] the consistency of the medical opinion with the record as a

                                   4   whole [, and] the specialty of the physician providing the opinion . . . .” Orn, 495 F.3d at 631.

                                   5   (citing 20 C.F.R. § 404.1527(d)(3)–(6)); see also Magallanes v. Bowen, 881 F.2d 747, 753 (9th

                                   6   Cir. 1989) (an ALJ need not agree with everything contained in the medical opinion and can

                                   7   consider some portions less significant than others).

                                   8         1.2      Application

                                   9               1.2.1   Dr. Godfrey

                                  10         Dr. Godfrey’s opinions are contradicted by the opinions of the state-agency non-examining

                                  11   physician and the post-hearing consultant. Thus, the ALJ was required to give specific and

                                  12   legitimate reasons for discounting them. Reddick, 157 F.3d at 725. The ALJ gave little weight to
Northern District of California
 United States District Court




                                  13   Dr. Godfrey’s opinion regarding the plaintiff’s physical limitations for the following reasons:

                                  14               Dr. Godfrey gave no indication for the stand/walk limitation other than mental
                                                   fatigue. The handling and fingering limitations are overstated and not supported by
                                  15               the claimant’s own reported activities. Further, Dr. Godfrey relies on an assessment
                                                   of mental limitations resulting from an impairment for which he has never treated
                                  16
                                                   the claimant nor examined.365
                                  17
                                             The ALJ erred by discounting Dr. Godfrey’s opinion. “A treating physician’s opinion is not
                                  18
                                       binding on the Commissioner with respect to the existence of an impairment or the ultimate issue
                                  19
                                       of disability.” Alvala v. Colvin, SACV 12–0626 AJWW, 2013 WL 1620352, at *5 (C.D. Cal., Apr.
                                  20
                                       15, 2013) (citing Tonapetyan v. Halter, 242 F.3d 1144, 1148 (9th Cir. 2001). “However, a treating
                                  21
                                       physician’s medical opinion as to the nature and severity of an individual’s impairment is entitled
                                  22
                                       to controlling weight when that opinion is well-supported and not inconsistent with other
                                  23
                                       substantial evidence in the record.” Id. (citing Edlund v. Massanari, 253 F.3d 1152, 1157 (9th Cir.
                                  24
                                       2001); Holohan v. Massanari, 246 F.3d 1195, 1202 (9th Cir. 2001)). “Even when not entitled to
                                  25
                                       controlling weight, ‘treating source medical opinions are still entitled to deference and must be
                                  26
                                       weighed’ in light of (1) the length of the treatment relationship; (2) the frequency of examination;
                                  27

                                  28   365
                                             AR 28.

                                       ORDER – No. 18-cv-03714-LB                          44
                                   1   (3) the nature and extent of the treatment relationship; (4) the supportability of the diagnosis; (5)

                                   2   consistency with other evidence in the record; and (6) the area of specialization. Id. (quoting

                                   3   Edlund, 253 F.3d at 1157 & n.6).

                                   4         Dr. Godfrey treated the plaintiff for over two and a half years after she was diagnosed with

                                   5   breast cancer.366 Dr. Godfrey’s medical-opinion evidence also reflects and is consistent with the

                                   6   reports of Dr. Lewis and Dr. Bledsoe. Dr. Godfrey listed diagnoses related to the plaintiff’s hand

                                   7   and wrist issues and mental condition, and he prescribed treatment for each.367 He stated that the

                                   8   primary reasons for not being able to work were her joint pain and mental condition.368 The

                                   9   plaintiff’s wrist and hand issues are supported by the report of Dr. Lewis.369 Dr. Kalich, Dr.

                                  10   Bledsoe, and Ms. Maggio, who each treated or examined the plaintiff, submitted reports that are

                                  11   consistent with Dr. Godfrey’s diagnoses.370

                                  12         Dr. Lewis noted that the plaintiff could not pick up a paperclip with her left hand and used a
Northern District of California
 United States District Court




                                  13   splint on her left wrist at all times.371 She had reduced grip strength of three and a half out of five

                                  14   on the left hand.372 Dr. Lewis diagnosed the plaintiff with De Quervain’s syndrome of the wrist

                                  15   and recommended her workplace activities be limited because of the plaintiff’s decreased grip,

                                  16   fine finger movement, De Quervain’s syndrome, wrist splint, and decreased motion in her wrist.373

                                  17   Dr. Bledsoe found that the plaintiff’s leg issues were likely related to a functional-movement

                                  18   disorder that was “temporally related to significant emotional stress.”374 This illustrates the

                                  19   connection between the plaintiff’s physical symptoms and her mental health.

                                  20

                                  21
                                       366
                                             AR 450.
                                  22   367
                                             Id.
                                  23   368
                                             AR 453.
                                       369
                                  24         AR 460–463.
                                       370
                                             AR 458–459, 587–590, 597.
                                  25   371
                                             AR 461–62.
                                  26   372
                                             AR 463.
                                       373
                                  27         AR 464.
                                       374
                                             AR 597.
                                  28

                                       ORDER – No. 18-cv-03714-LB                         45
                                   1         Dr. Godfrey’s opinion is likewise consistent with the plaintiff’s and her roommate’s testimony.

                                   2   The ALJ found the claimant’s activities did not support the handling and fingering limitations

                                   3   reported, but this is not accurate, and the ALJ does not provide specific analysis as to which of the

                                   4   claimant’s activities did not accord with these limitations. The claimant testified to experiencing

                                   5   numbness and stiffness in her fingers and reported having to stop working because of her hand and

                                   6   wrist impairments.375 She had to stop writing in her journal and could type only for short

                                   7   periods.376 Mr. Soong testified that the plaintiff’s impairment meant he had to help her with basic

                                   8   chores, preparing food, shopping, and opening cans and jars for her.377 Her ability to dress, bathe,

                                   9   care for her hair, feed herself, use the toilet, and use skin care products was also negatively

                                  10   affected.378 The plaintiff responded to the ALJ’s question about whether she could do a job putting

                                  11   things in a box by stating her hands would prevent her from doing so and expressing concern that

                                  12   such a job also could lead to the further breakdown of her hands that could inhibit her ability to go
Northern District of California
 United States District Court




                                  13   to the bathroom by herself or put herself to bed.379

                                  14         The ALJ did not provide the specific and legitimate reasons supported by substantial evidence

                                  15   necessary to discount Dr. Godfrey’s medical opinion.

                                  16               1.2.2   Dr. Kalich

                                  17         The ALJ gave Dr. Kalich’s opinion “little weight” because it was “not consistent with the

                                  18   record [as] a whole and [is] internally inconsistent.”380 He continued,

                                  19               Dr. Kali[c]h noted marked limitation in concentration and stability but this was
                                                   during a period the claimant was working at least part-time as a housekeeper and
                                  20               freelance filmmaker, which contradicts her assessment. There is evidence that the
                                                   claimant’s psychotherapy (more than 10 years) and her active mental health
                                  21
                                                   treatment have helped her to overcome the effects of PTSD.381
                                  22

                                  23
                                       375
                                             AR 24, 42.
                                  24   376
                                             AR 60.
                                  25   377
                                             AR 68, 285, 287.
                                       378
                                  26         AR 286.
                                       379
                                             AR 76–77.
                                  27   380
                                             AR 28.
                                  28   381
                                             Id.

                                       ORDER – No. 18-cv-03714-LB                         46
                                   1         “Occasional symptom free periods – and even the sporadic ability to work – are not

                                   2   inconsistent with disability.” Lester, 81 F.3d at 833. “Generally, an ALJ should not consider

                                   3   activities like taking care of oneself, household tasks, hobbies, school attendance, club activities,

                                   4   or social programs to be substantial gainful activities.” Lewis v. Apfel, 236 F.3d 503, 516 (9th Cir.

                                   5   2001). “[D]aily activities may be grounds for an adverse credibility finding ‘if a claimant is able to

                                   6   spend a substantial part of his day engaged in pursuits involving the performance of physical

                                   7   functions that are transferable to a work setting.” Orn, 495 F.3d at 639 (quoting Fair v. Bowen,

                                   8   885 F.2d 597, 603 (9th Cir. 1989).

                                   9         The ALJ does not provide more specific details as to why working part-time as a housekeeper

                                  10   or freelance filmmaker is inconsistent with Dr. Kalich’s report indicating the plaintiff has a

                                  11   marked limitation in concentration and stability. Furthermore, while Dr. Kalich reported “there

                                  12   [was] insufficient evidence to indicate the presence of Posttraumatic Stress Disorder (PTSD)[,]”
Northern District of California
 United States District Court




                                  13   she also diagnosed the plaintiff with “Unspecified Bipolar and Related Disorder,” which was not

                                  14   analyzed by the ALJ.382 Again, because the ALJ did not specifically analyze how the plaintiff’s

                                  15   activities were inconsistent with the reported limitations, the court remands for reconsideration of

                                  16   this medical-opinion evidence.

                                  17

                                  18   2. Whether the ALJ Erred by Discounting Non-Medical Opinion Evidence

                                  19         The plaintiff contends that the ALJ failed to properly weigh the opinion of Catherine Maggio,

                                  20   MFT.383 The court finds that the ALJ did not provide sufficient reasons for assigning little weight

                                  21   to Ms. Maggio’s opinion and remands for reconsideration.

                                  22         2.1   Legal Standard

                                  23         In addition to the medical opinions of the “acceptable medical sources” outlined above, the

                                  24   ALJ must consider the opinions of other “medical sources who are not acceptable medical sources

                                  25   and [the testimony] from nonmedical sources.” 20 C.F.R. § 404.1527(f). The ALJ is required to

                                  26

                                  27   382
                                             AR 28, 458–59.
                                  28   383
                                             Mot. – ECF No. 17 at 17.

                                       ORDER – No. 18-cv-03714-LB                        47
                                   1   consider observations by “other sources” as to how an impairment affects a claimant’s ability to

                                   2   work. Id. Nonetheless, an “ALJ may discount the testimony” or an opinion “from these other

                                   3   sources if the ALJ gives . . . germane [reasons] for doing so.” Molina, 674 F.3d at 1111 (internal

                                   4   quotations and citations omitted). “[A]n opinion from a medical source who is not an acceptable

                                   5   medical source. . . may outweigh the medical opinion of an acceptable medical source[.]” 20

                                   6   C.F.R. § 404.1527(f)(1). “For example, it may be appropriate to give more weight to the opinion

                                   7   of a medical source who is not an acceptable medical source if he or she has seen the individual

                                   8   more often than the treating source, has provided better supporting evidence and a better

                                   9   explanation for the opinion, and the opinion is more consistent with the evidence as a whole.” Id.

                                  10      The ALJ must consider “other source” testimony and evidence from a layperson. Ghanim v.

                                  11   Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014); Molina, 674 F.3d at 1111; Bruce v. Astrue, 557 F.3d

                                  12   1113, 1115 (9th Cir. 2009) (“In determining whether a claimant is disabled, an ALJ must consider
Northern District of California
 United States District Court




                                  13   lay witness testimony concerning a claimant's ability to work.”) (internal quotation marks and

                                  14   citation omitted). “Descriptions by friends and family members in a position to observe a

                                  15   claimant’s symptoms and daily activities have routinely been treated as competent evidence.”

                                  16   Sprague v. Bowen, 812 F.2d 1226, 1232 (9th Cir. 1987). It is competent evidence and “cannot be

                                  17   disregarded without comment.” Nguyen v. Chater, 100 F.3d 1462, 1467 (9th Cir. 1996).

                                  18   Moreover, if an ALJ decides to disregard the testimony of a lay witness, the ALJ must provide

                                  19   “specific” reasons that are “germane to that witness.” Parra v. Astrue, 481 F.3d 742, 750 (9th Cir.

                                  20   2007) (internal citations omitted). The Ninth Circuit has not “required the ALJ to discuss every

                                  21   witness’s testimony on an individualized, witness-by-witness basis.” Molina, 674 F.3d at 1114. An

                                  22   ALJ may “point to” reasons already stated with respect to the testimony of one witness to reject

                                  23   similar testimony by a second witness. Id.

                                  24      2.2    Application

                                  25      As an MFT, Ms. Maggio qualifies as a “non-acceptable” medical source. As such, the ALJ

                                  26   was required to give “germane” reasons for discounting her testimony. The ALJ’s stated reason

                                  27   for giving little weight to Ms. Maggio’s opinion was that “her opinion appears to be overly reliant

                                  28

                                       ORDER – No. 18-cv-03714-LB                       48
                                   1   on the claimant’s subjective statements and her opinion is not consistent with the medical record

                                   2   as a whole. Her opinion also is contradicted by psychologist Dr. Khoi.”384

                                   3         First, in the Ninth Circuit, “[c]ontradictory medical evidence is not a germane reason to reject

                                   4   lay witness testimony.” Burns v. Berryhill, 731 Fed. App’x 609, 613 (9th Cir. 2018) (citing

                                   5   Diedrich v. Berryhill, 874 F.3d 634, 640 (9th Cir. 2017)).

                                   6         Second, Ms. Maggio’s opinion should be given additional weight based on her history with the

                                   7   plaintiff. As discussed above, a non-acceptable medical source’s opinion can outweigh that of an

                                   8   acceptable medical source where the non-acceptable medical source has seen an individual more

                                   9   than once. See 20 C.F.R. § 404.1527(f)(1). Here, Ms. Maggio held regular weekly sessions with

                                  10   the plaintiff from November 2002 to December 2015.385 She has significantly more experience

                                  11   with the plaintiff than any other medical source in the record. She provided detailed observations

                                  12   of the plaintiff’s medical and mental history and the impacts of various increasing stressors that
Northern District of California
 United States District Court




                                  13   have negatively impacted the plaintiff’s ability to work.386

                                  14         Ms. Maggio reported an assortment of symptoms exhibited by the plaintiff: she was severely

                                  15   limited in her ability to maintain attention for two-hour segments; she was unable to meet

                                  16   competitive standards to maintain regular attendance and be punctual within customary tolerances,

                                  17   accept instructions, respond appropriately to criticism, or interact appropriately with the general

                                  18   public; she had no useful ability to function in coordination or in proximity to others without being

                                  19   distracted; she could not complete a normal workday and workweek without interruptions from

                                  20   her symptoms; she could not perform at a consistent pace without an unreasonable number of

                                  21   breaks; she could not appropriately get along with co-workers or maintain socially appropriate

                                  22   behavior; and she had no useful ability to deal with the stress of work.387

                                  23

                                  24

                                  25   384
                                             AR 28.
                                  26   385
                                             AR 585.
                                       386
                                  27         AR 572–574.
                                       387
                                             AR 587–588.
                                  28

                                       ORDER – No. 18-cv-03714-LB                         49
                                   1         Furthermore, Ms. Maggio said that the plaintiff had “marked” difficulty in maintaining

                                   2   concentration, persistence or pace, and “extreme” difficulties in maintaining social functioning

                                   3   and restrictions of activities of daily living.388

                                   4         Ms. Maggio’s observations and opinion were also consistent with the medical record as a

                                   5   whole. Dr. Godfrey found that the plaintiff’s mental condition was a substantial limitation on her

                                   6   ability to work.389 Dr. Kalich observed “signs of mania/hypomania, including rapid, tangential

                                   7   speech, psychomotor agitation, a flight of ideas . . . [and] subtle paranoia.”390 She also reported the

                                   8   plaintiff had marked impairments in concentration and social functioning, which “would create

                                   9   significant instability in the workplace and [would] likely [ ] impede her ability to form and

                                  10   maintain positive work relationships.”391 Dr. Khoi, the post-hearing evaluator, also found the

                                  11   plaintiff to be very tangential and difficult to redirect.392

                                  12         Lastly, regarding the plaintiff’s mental impairments, the ALJ supported his conclusion that
Northern District of California
 United States District Court




                                  13   “[o]bjective clinical findings during the relevant period do not, overall, support any mental

                                  14   functioning limits other than those detailed in the residual function capacity[,]” in part, by stating

                                  15   that “the claimant never received inpatient treatment or psychiatric hospitalization.”393 Moreover,

                                  16   he said, “[c]oncerning her mental impairments, the claimant’s conservative treatment history does

                                  17   not support any additional limits on her residual functional capacity.”394 Following these

                                  18   statements, he noted that the plaintiff had not been prescribed any psychotropic medications.395

                                  19   The Ninth Circuit has stated, “we have particularly criticized the use of a lack of treatment to

                                  20   reject mental complaints both because mental illness is notoriously underreported and because ‘it

                                  21   is a questionable practice to chastise one with a mental impairment for the exercise of poor

                                  22
                                       388
                                  23         AR 589.
                                       389
                                             AR 453.
                                  24   390
                                             AR 456.
                                  25   391
                                             AR 459.
                                       392
                                  26         AR 599.
                                       393
                                             AR 25.
                                  27   394
                                             AR 25.
                                  28   395
                                             AR 25–26.

                                       ORDER – No. 18-cv-03714-LB                           50
                                   1   judgment in seeking rehabilitation.’” Regennitter v. Comm’r Soc. Sec. Admin., 166 F.3d 1294,

                                   2   1299–1300 (9th Cir. 1999) (quoting Nguyen v. Chater, 100 F.3d 1462, 1465 (9th Cir. 1996)). In

                                   3   addition, the record indicated that the plaintiff did receive treatment from her therapist, Ms.

                                   4   Maggio, from 2002 to 2015.

                                   5       Given the generality of the reasons proffered by the ALJ, the court cannot properly assess

                                   6   whether they are germane and thus remands for reconsideration of this issue.

                                   7
                                       3. Whether the ALJ Erred by Finding the Plaintiff’s Condition Did Not Meet or Equal a
                                   8      Listing
                                   9       At step three, the ALJ evaluated the plaintiff under two listed impairments: 12.04 (Depressive,
                                  10   bipolar and related disorders) and 12.06 (Anxiety and obsessive-compulsive disorders). 20 C.F.R.
                                  11   pt. 4, subpt. P, app’x 1.
                                  12       3.1   Legal Standard
Northern District of California
 United States District Court




                                  13       To meet the paragraph B criteria for listings 12.04 and 12.06, a claimant must demonstrate an
                                  14   “[e]xtreme limitation of one, or marked limitation of two, of the following areas of mental
                                  15   functioning: (1) Understand, remember, or apply information; (2) Interact with others;
                                  16   (3) Concentrate, persist, or maintain pace; (4) Adapt or manage oneself.” Id. In order to meet the C
                                  17   criteria for listings 12.04 and 12.06, a claimant must have a “mental disorder . . . [that] is ‘serious
                                  18   and persistent’ . . .” and that there must be “evidence of both (1) Medical treatment, mental health
                                  19   therapy, psychosocial support(s), or a highly structured setting(s) that is ongoing and that
                                  20   diminishes the symptoms and signs of your mental disorder; and (2) Marginal adjustment, that is,
                                  21   you have minimal capacity to adapt to changes in your environment or to demands that are not
                                  22   already part of your daily life.” Id.
                                  23       The claimant bears the burden of proving that an impairment or combination of impairments
                                  24   meets or equals the criteria of a listing. Tackett v. Apfel, 180 F.3d 1094, 1100 (9th Cir. 1999). “An
                                  25   ALJ must evaluate the relevant evidence before concluding that a claimant’s impairments do not
                                  26   meet or equal a listed impairment. Lewis v. Apfel, 236 F.3d 503, 512 (9th Cir. 2001). Generally, a
                                  27   “boilerplate finding is insufficient to support a conclusion that a claimant’s impairment does not
                                  28

                                       ORDER – No. 18-cv-03714-LB                         51
                                   1   meet or equal a listing” unless the ALJ’s discussion of the relevant medical evidence adequately

                                   2   supports the conclusion. Id. at 512–13; see also, e.g., Marcia v. Sullivan, 900 F.2d 172, 176 (9th

                                   3   Cir. 1990) (noting that ALJ’s unexplained finding at step three was a reversible error).

                                   4         3.2      Application

                                   5         Here, the ALJ concluded that the plaintiff’s impairments did not meet the paragraph B criteria

                                   6   for either listing because her mental impairments did not cause at least two “marked” limitations

                                   7   or one “extreme” limitation.396 He found:

                                   8               In understanding, remembering, or applying information, the claimant has mild
                                                   limitations. With regard to concentrating, persisting, or maintaining pace, the
                                   9               claimant has mild limitations. There is evidence [that] the claimant was a good
                                                   historian at a psychological exam. The claimant was able to recall 3/3 words and
                                  10
                                                   correctly complete serial sevens. The claimant reported being independent in her
                                  11               activities of daily living, but with some restrictions due to physical health problems.
                                                   The claimant said she is able to manage finances, read and listen to music. There is
                                  12               no evidence of more severe limits in these areas.
Northern District of California
 United States District Court




                                  13               In interacting with others, the claimant has moderate limitations. As for adapting or
                                                   managing oneself, the claimant has experienced moderate limitations. The claimant
                                  14               reported that she is often fatigued and irritable. The claimant appeared cooperative,
                                                   but was tangential and difficult to redirect during a mental status exam. At times, she
                                  15
                                                   presented as grandiose. Her depression/anxiety symptoms were evident upon her
                                  16               mental health exam. There is insufficient evidence of marked limits in these areas.397

                                  17         In addition, the ALJ determined the plaintiff did not meet the C criteria for either listing

                                  18   because there was

                                  19               insufficient evidence to establish the presence of a medically documented history of
                                                   these disorders over a period of at least 2 years, and evidence of both:
                                  20
                                                   1. Medical treatment, mental health therapy, psychosocial support(s), or a highly
                                  21               structured setting(s) that is ongoing and that diminishes the symptoms and signs of
                                                   the mental disorder [ ]; and
                                  22
                                                   2. Marginal adjustment, that is, minimal capacity to adapt to changes in the
                                  23               claimant’s environment or to demands that are not already part of the claimant’s daily
                                                   life [ ].398
                                  24

                                  25

                                  26
                                       396
                                             AR 22.
                                  27   397
                                             Id.
                                  28   398
                                             Id.

                                       ORDER – No. 18-cv-03714-LB                            52
                                   1         While the ALJ provided evidence that he relied on for his paragraph B determination, he did

                                   2   not provide more than conclusory remarks concerning the paragraph C criteria. Without more

                                   3   information, the court cannot find there was sufficient evidence underlying the ALJ’s

                                   4   determination that the plaintiff’s impairments did or did not meet the paragraph C criteria for

                                   5   listing 12.04 and/or 12.06. Additionally, the court found above that the ALJ did not adequately

                                   6   provide reasons for discounting medical and non-medical testimony. Therefore, the court remands

                                   7   for reconsideration of this issue.

                                   8

                                   9   4. Whether the ALJ Erred by Assessing the Plaintiff’s Residual Function Capacity

                                  10         The ALJ found that the plaintiff had an RFC that allowed her to:

                                  11             [P]erform light work… except lift and carry 20 pounds occasionally and 10 pounds
                                                 frequently; sit, stand or walk for 6 hours each out of an 8-hour workday; can
                                  12             push/pull as much as can lift/carry; handle items frequently with the left hand; finger
Northern District of California
 United States District Court




                                                 frequently with the left hand; never climb ladders, ropes, or scaffolds; avoid
                                  13
                                                 concentrated exposure to hazards including heavy machinery, caustic chemicals and
                                  14             open heat sources; understand, remember and carryout simple, routine tasks;
                                                 judgment limited to simple work-related decisions; respond appropriately to
                                  15             coworkers occasionally; respond appropriately to public only a brief, casual basis,
                                                 but no more than 10% of the time.399
                                  16
                                              As discussed above, the ALJ did not provide adequate reasons for discounting certain medical
                                  17
                                       testimony. Because the court remands for a reweighing of medical-opinion evidence, and the RFC
                                  18
                                       assessment is built on the ALJ’s assessment at the prior steps in the sequential-evaluation process,
                                  19
                                       the court remands here too.
                                  20
                                                                                  CONCLUSION
                                  21
                                             The court grants the plaintiff’s motion for summary judgment, denies the Commissioner’s
                                  22
                                       cross-motion, and remands the case for further proceedings consistent with this order.
                                  23
                                             IT IS SO ORDERED.
                                  24
                                             Dated: July 12, 2019                         ______________________________________
                                  25
                                                                                          LAUREL BEELER
                                  26                                                      United States Magistrate Judge

                                  27

                                  28   399
                                             AR 23.

                                       ORDER – No. 18-cv-03714-LB                          53
